Exhibit 10.1

Execution Version

Published Deal CUSIP: 93143DAN4

Published Revolver CUSIP: 93143DAP9

REVOLVING CREDIT AGREEMENT

DATED AS OF AUGUST 29, 2018

AMONG

WALGREENS BOOTS ALLIANCE, INC.,

THE LENDERS AND L/C ISSUERS FROM TIME TO TIME PARTIES HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A. and

HSBC SECURITIES (USA) INC.,

as Co-Syndication Agents

and

DEUTSCHE BANK SECURITIES INC.,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

MUFG BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

UBS SECURITIES LLC,

UNICREDIT BANK AG, NEW YORK BRANCH and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers, Joint Bookrunners and Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1

 

DEFINITIONS

 

Section 1.01.

  Certain Defined Terms      1  

Section 1.02.

  References      29  

Section 1.03.

  Letter of Credit Amounts      29  

Section 1.04.

  Exchange Rates, Basket Calculations      30  

Section 1.05.

  Additional Foreign Currencies      30  

Section 1.06.

  Change of Currency      32   ARTICLE 2

 

THE CREDITS

 

Section 2.01.

  Description of Facility; Commitment      32  

Section 2.02.

  Facility Termination Date      34  

Section 2.03.

  Letters of Credit      36  

Section 2.04.

  Types of Advances      48  

Section 2.05.

  Fees; Reductions in Aggregate Commitment      48  

Section 2.06.

  Minimum Amount of Each Advance      49  

Section 2.07.

  Prepayments      50  

Section 2.08.

  Method of Selecting Types and Interest Periods for New Advances      50  

Section 2.09.

  Conversion and Continuation of Outstanding Advances      51  

Section 2.10.

  Interest Rates      53  

Section 2.11.

  Rates Applicable After Default      53  

Section 2.12.

  Method of Payment      53  

Section 2.13.

  Noteless Agreement; Evidence of Indebtedness      54  

Section 2.14.

  Interest Payment Dates; Interest and Fee Basis      55  

Section 2.15.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Revolving Loans      56  

Section 2.16.

  Lending Installations      56  

Section 2.17.

  Payments Generally; Administrative Agent’s Clawback      56  

Section 2.18.

  Replacement of Lender      58  

Section 2.19.

  Sharing of Payments by Lenders      59  

Section 2.20.

  Cash Collateral      60  

Section 2.21.

  Defaulting Lenders      61  

Section 2.22.

  Designated Borrowers      63  

 

i



--------------------------------------------------------------------------------

ARTICLE 3

 

YIELD PROTECTION; TAXES

 

Section 3.01.

  Yield Protection      65  

Section 3.02.

  Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests      66  

Section 3.03.

  Illegality      68  

Section 3.04.

  Compensation for Losses      68  

Section 3.05.

  Taxes      69  

Section 3.06.

  Mitigation Obligations      75  

Section 3.07.

  Inability to Determine Rates      75  

Section 3.08.

  Survival      77   ARTICLE 4

 

CONDITIONS PRECEDENT

 

Section 4.01.

  Initial Effectiveness      77  

Section 4.02.

  Each Request for Credit Extension      79  

Section 4.03.

  Initial Advance to Each Designated Borrower      81   ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01.

  Existence and Standing      82  

Section 5.02.

  Authorization and Validity      83  

Section 5.03.

  No Conflict; Government Consent      83  

Section 5.04.

  Financial Statements      83  

Section 5.05.

  Material Adverse Effect      84  

Section 5.06.

  Litigation      84  

Section 5.07.

  Regulation U      84  

Section 5.08.

  Borrowers      84  

Section 5.09.

  Investment Company Act      84  

Section 5.10.

  OFAC, FCPA      85  

Section 5.11.

  Solvency      85  

Section 5.12.

  Disclosure      85   ARTICLE 6

 

COVENANTS

 

Section 6.01.

  Financial Reporting      86  

Section 6.02.

  Use of Proceeds      88  

Section 6.03.

  Notice of Default      88  

Section 6.04.

  Conduct of Business      88  

Section 6.05.

  Compliance with Laws      89  

 

ii



--------------------------------------------------------------------------------

Section 6.06.

  Inspection; Keeping of Books and Records      89  

Section 6.07.

  Merger      89  

Section 6.08.

  Sale of Assets      90  

Section 6.09.

  Liens      90  

Section 6.10.

  Financial Covenant      91  

Section 6.11.

  Sanctions      92   ARTICLE 7

 

DEFAULTS

 

Section 7.01.

  Breach of Representations or Warranties      92  

Section 7.02.

  Failure to Make Payments When Due      92  

Section 7.03.

  Breach of Covenants      92  

Section 7.04.

  Cross Default      93  

Section 7.05.

  Voluntary Bankruptcy; Appointment of Receiver, Etc.      93  

Section 7.06.

  Involuntary Bankruptcy; Appointment of Receiver; Etc.      94  

Section 7.07.

  Judgments      94  

Section 7.08.

  Unfunded Liabilities      94  

Section 7.09.

  Other ERISA Liabilities      94  

Section 7.10.

  Invalidity of Loan Documents      95  

Section 7.11.

  Guarantees      95   ARTICLE 8

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

Section 8.01.

  Acceleration, Etc.      95  

Section 8.02.

  Amendments      96  

Section 8.03.

  Preservation of Rights      98   ARTICLE 9

 

GENERAL PROVISIONS

 

Section 9.01.

  Survival of Representations      98  

Section 9.02.

  Governmental Regulation      98  

Section 9.03.

  Headings      98  

Section 9.04.

  Entire Agreement      98  

Section 9.05.

  Several Obligations; Benefits of this Agreement      99  

Section 9.06.

  Expenses; Indemnification      99  

Section 9.07.

  Accounting      101  

Section 9.08.

  Severability of Provisions      102  

Section 9.09.

  Nonliability of Lenders      102  

Section 9.10.

  Confidentiality      102  

Section 9.11.

  Nonreliance      104  

Section 9.12.

  Disclosure      104  

 

iii



--------------------------------------------------------------------------------

ARTICLE 10

 

THE ADMINISTRATIVE AGENT

 

Section 10.01.

  Appointment and Authority      104  

Section 10.02.

  Rights as a Lender      105  

Section 10.03.

  Reliance by Administrative Agent      105  

Section 10.04.

  Exculpatory Provisions      105  

Section 10.05.

  Delegation of Duties      107  

Section 10.06.

  Resignation of Administrative Agent      107  

Section 10.07.

  Non-Reliance on Administrative Agent and Other Lenders      108  

Section 10.08.

  No Other Duties, Etc.      109  

Section 10.09.

  Administrative Agent May File Proofs of Claim      109  

Section 10.10.

  ERISA      110   ARTICLE 11

 

SETOFF

 

Section 11.01.

  Setoff      111   ARTICLE 12

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

Section 12.01.

  Successors and Assigns      111  

Section 12.02.

  Dissemination of Information      117   ARTICLE 13

 

NOTICES

 

Section 13.01.

  Notices; Effectiveness; Electronic Communication      118   ARTICLE 14

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

Section 14.01.

  Counterparts; Effectiveness      120  

Section 14.02.

  Electronic Execution of Assignments      121   ARTICLE 15

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

Section 15.01.

  Choice of Law      121  

Section 15.02.

  Consent to Jurisdiction      121  

Section 15.03.

  Waiver of Jury Trial      122  

Section 15.04.

  U.S. Patriot Act Notice      123  

Section 15.05.

  No Advisory or Fiduciary Responsibility      123  

Section 15.06.

  Judgment Currency      124  

 

iv



--------------------------------------------------------------------------------

Section 15.07.

  Acknowledgment and Consent to Bail-in of EEA Financial Institutions      124  
ARTICLE 16

 

WBA GUARANTY

 

Section 16.01.

  WBA Guaranty      125  

Section 16.02.

  Guaranty Absolute      126  

Section 16.03.

  Waivers      126  

Section 16.04.

  Continuing Guaranty      127  

 

EXHIBITS       Exhibit A    –    Form of Joinder Agreement Exhibit B    –   
Form of Compliance Certificate Exhibit C    –    Form of Assignment and
Assumption

Exhibit D

Exhibit E

Exhibit F

Exhibit G

Exhibit H

  

–

–

–

–

–

  

Form of Promissory Note

Form of Borrowing Notice

Form of Conversion/Continuation Notice

Form of Officer’s Certificate

Form of Solvency Certificate

SCHEDULES       Pricing Schedule Commitment Schedule Schedule 13.01    –   
Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement, dated as of August 29, 2018, is among WALGREENS
BOOTS ALLIANCE, INC., a Delaware corporation (“WBA”), the institutions from time
to time parties hereto as Lenders (whether by execution of this Agreement or an
assignment pursuant to Section 12.01), the L/C Issuers (as defined below) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent. The parties
hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement:

“Acquisition” means any transaction or series of related concurrent transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
by the Borrower or any of its Subsidiaries of all or a material portion of the
assets of a Person, or of any business or division of a Person, (b) the
acquisition by the Borrower or any of its Subsidiaries of in excess of 50% of
the capital stock, partnership interests, membership interests or equity of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary of the Borrower or (c) a merger or consolidation
or any other combination by the Borrower or any of its Subsidiaries with another
Person (other than a Person that is a Subsidiary); provided that the Borrower
(or a Person that succeeds to the Borrower pursuant to Section 6.07 in
connection with such transaction or series of related transactions) or a
Subsidiary of the Borrower (or a Person that becomes a Subsidiary of the
Borrower as a result of such transaction) is the surviving entity; provided
further that any Person that is a Subsidiary at the time of execution of the
definitive agreement related to any such transaction or series of related
concurrent transactions (or, in the case of a tender offer or similar
transaction, at the time of filing of the definitive offer document) shall
constitute a Subsidiary for purposes of this definition even if in connection
with such transaction or series of related transactions, such Person becomes a
direct or indirect holding company of the Borrower.

“Acquisition Debt” means any Indebtedness incurred by WBA or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Indebtedness of WBA, any of its Subsidiaries or the person(s) or
assets to be acquired); provided that (a) the release of the proceeds of such
Indebtedness to WBA and/or its Subsidiaries is contingent upon the consummation
of such Material Acquisition and, pending such release, such proceeds are held
in escrow (and, if the definitive agreement (or, in the case of a tender offer
or similar

 

1



--------------------------------------------------------------------------------

transaction, the definitive offer document) for such acquisition is terminated
prior to the consummation of such Material Acquisition or if such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such Indebtedness, such proceeds shall be promptly
applied to satisfy and discharge all obligations of WBA and/or its Subsidiaries
in respect of such Indebtedness) or (b) such Indebtedness contains a “special
mandatory redemption” provision (or other similar provision) or otherwise
permits such Indebtedness to be redeemed or prepaid if such Material Acquisition
is not consummated by the date specified in the definitive documentation
relating to such Indebtedness (and if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such Material Acquisition is terminated in accordance with its terms prior to
the consummation of such Material Acquisition or such Material Acquisition is
otherwise not consummated by the date specified in the definitive documentation
relating to such Indebtedness, such Indebtedness is so redeemed or prepaid
within 90 days of such termination or such specified date, as the case may be).

“Actual Unused Commitments” is defined in Section 2.05(a).

“Administrative Agent” means Wells Fargo in its capacity as contractual
representative of the Lenders and the L/C Issuers pursuant to Article 10, and
not in its individual capacity as a Lender or an L/C Issuer, and any successor
Administrative Agent appointed pursuant to Article 10.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to WBA, the Lenders and the L/C Issuers.

“Advance” means a borrowing hereunder, consisting of the aggregate amount of
several Revolving Loans to the same Borrower in the same currency (a) made by
the Lenders on the same Borrowing Date, or (b) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Revolving Loans of the same Type
and, in the case of Eurocurrency Loans, for the same Interest Period.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent” means any of the Administrative Agent, the Co-Syndication Agents or the
Co-Documentation Agents, as appropriate, and “Agents” means, collectively, the
Administrative Agent, the Co-Syndication Agents and the Co-Documentation Agents.

“Agent Parties” is defined in Section 13.01(c).

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders, as may be adjusted from time to time pursuant to
the terms hereof. The Aggregate Commitment as of the Effective Date is Three
Billion Five Hundred Million and 00/100 Dollars ($3,500,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure with respect to all the Lenders at such time.

“Agreement” means this Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements of WBA referred to in
Section 5.04; provided, however, that notwithstanding anything contained in
Section 9.07 to the contrary, if WBA notifies the Administrative Agent that WBA
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP (or any change in GAAP that
occurred on or prior to the Effective Date but was not reflected in the
financial statements included in the Borrower SEC Reports) or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

“Agreement Currency” is defined in Section 15.06.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the Eurocurrency Base Rate for a one month Interest
Period plus 1.0%.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Alternate Base Rate.

“Alternate Base Rate Loan” means a Revolving Loan, or portion thereof, which,
except as otherwise provided in Section 2.11, bears interest at the Alternate
Base Rate. All Alternate Base Rate Loans shall be denominated in Dollars.

“Applicable Commitment Fee Rate” means, at any time, the percentage rate per
annum at which Commitment Fees are accruing on the actual unused amount of the
Aggregate Commitment at such time as set forth in the Pricing Schedule.

“Applicable Letter of Credit Fee Rate” means, at any time, the percentage rate
per annum at which Letter of Credit Fees are accruing on the outstanding Letters
of Credit at such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type and Letters of
Credit at any time, the percentage rate per annum which is applicable at such
time with respect to Advances of such Type or Letters of Credit, as applicable,
as set forth in the Pricing Schedule.

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as shall be reasonably determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment. In advance of the initial borrowing of a Revolving Loan or issuance
of a Letter of Credit, in each case, in any Foreign Currency, the Administrative
Agent or the applicable L/C Issuer, as applicable, shall provide WBA and Lenders
with written notice of the Applicable Time for any borrowings and payments in
such Foreign Currency. In the event no such notice is delivered by the
Administrative Agent, the applicable Borrower and any Lender shall be required
to make any borrowings and payments in accordance with the times specified
herein for borrowings and payments in Dollars.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, HSBC Securities (USA) Inc., Deutsche Bank
Securities Inc., Mizuho Bank, Ltd., Morgan Stanley Senior Funding, Inc., MUFG
Bank, Ltd., Sumitomo Mitsui Banking Corporation, UBS Securities LLC, UniCredit
Bank AG, New York Branch and U.S. Bank National Association, and their
respective successors, in their capacity as Joint Lead Arrangers.

 

4



--------------------------------------------------------------------------------

“Article” means an Article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, Global Chief
Financial Officer, Global Chief Administrative Officer and General Counsel,
Global Treasurer, Treasury Vice President, Corporate Secretary, Global
Controller and Chief Accounting Officer or Financial Controller of the Borrower,
acting in accordance with the terms of the signing authority granted in the
incumbency certificate delivered to the Administrative Agent pursuant to
Section 4.01(iii) (including any supplements thereto delivered to the
Administrative Agent from time to time by way of an officers’ certificate
jointly executed by two Authorized Officers).

“Auto-Extension Letter of Credit” is defined in Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation (as defined below).

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

5



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” means, as applicable, WBA, each Designated Borrower, and each of
their respective permitted successors and assigns (including, without
limitation, a debtor-in-possession on its behalf).

“Borrower Materials” is defined in Section 6.01.

“Borrower SEC Reports” means (i) WBA’s 2017 Annual Report on Form 10-K and
(ii) WBA’s quarterly reports on Form 10-Q for each of the quarterly periods
ended November 30, 2017, February 28, 2018 and May 31, 2018.

“Borrowing Date” means a date on which an Advance or L/C Credit Extension, as
applicable, is made hereunder.

“Borrowing Notice” is defined in Section 2.08.

“Business Day” means a day (other than Saturday or Sunday) on which banks are
generally open in Charlotte, North Carolina and New York, New York, for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

6



--------------------------------------------------------------------------------

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be shown as a liability on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, or any L/C
Issuer (as applicable) and the Lenders, as collateral for the L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances, in each case denominated in
Dollars, or, if the L/C Issuer benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in the cases
of clause (x) and (y) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued, promulgated or implemented.

 

7



--------------------------------------------------------------------------------

“Co-Documentation Agents” means, collectively, Deutsche Bank Securities Inc.,
Mizuho Bank, Ltd., Morgan Stanley Senior Funding, Inc., MUFG Bank, Ltd.,
Sumitomo Mitsui Banking Corporation, UBS Securities LLC, UniCredit Bank AG, New
York Branch and U.S. Bank National Association, each in its capacity as the
documentation agent for the Lenders, and not in its individual capacity as a
Lender.

“Co-Syndication Agents” means collectively, Bank of America, N.A. and HSBC
Securities (USA) Inc., each in its capacity as a co-syndication agent for the
Lenders, and not in its individual capacity as a Lender or an L/C Issuer.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to (a) make
Revolving Loans and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth on the Commitment Schedule (which schedule shall set forth each
Lender’s Commitment as of the Effective Date) or in an Assignment and Assumption
executed pursuant to Section 12.01, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.01 or as otherwise
modified from time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.05(a).

“Commitment Letter” means that certain Commitment Letter, dated July 26, 2018,
among Wells Fargo Securities, LLC, Wells Fargo Bank, National Association,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., HSBC
Securities (USA) Inc. and HSBC Bank USA, National Association.

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.

“Connection Income Taxes” means Taxes, imposed by the jurisdiction (or any
political subdivision thereof) where the recipient has a present or former
connection (other than by reason of the activities and transactions specifically
contemplated by this Agreement, including selling or assigning an interest in
any Revolving Loan or Loan Document or enforcing provisions of any Loan
Document), that are imposed on or measured by net income (however denominated)
or that are franchise Taxes or branch profits Taxes.

“Consenting Lender” is defined in Section 2.02(b).

 

8



--------------------------------------------------------------------------------

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of WBA and
its Subsidiaries as at the end of WBA’s fiscal quarter ending prior to such
date, of all assets of WBA and its consolidated Subsidiaries on a consolidated
basis in accordance with Agreement Accounting Principles (giving pro forma
effect to any acquisition or disposition of Property of WBA or any of its
Subsidiaries with fair value in excess of $100,000,000 that has occurred since
the end of such fiscal quarter as if such acquisition or disposition had
occurred on the last day of such fiscal quarter).

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of WBA and its Subsidiaries calculated on a consolidated basis as of such
time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of WBA and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with WBA or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” is defined in Section 2.02(b).

“Default” means an event described in Article 7.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Loans or participations in respect of Letters of Credit, within
three Business Days of the date required to be funded by it hereunder unless
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(b) has notified WBA, any L/C Issuer or the Administrative Agent in writing that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder, or
generally under other agreements in which it commits to extend credit, unless
such notification or public statement relates to such Lender’s obligation to
fund a Revolving Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding cannot be satisfied
(which conditions precedent, together with the applicable default, if any, will
be specifically identified in such writing or public statement), (c) has failed,
within three Business Days after written request by the Administrative Agent,
any Borrower or any L/C Issuer, to confirm in a manner satisfactory to the
Administrative Agent, such Borrower or such L/C Issuer, as applicable, that it
will comply with its funding obligations, which request was made because of a
reasonable concern by the Administrative Agent, such Borrower or such L/C Issuer
that such Lender may not be able to comply with its funding obligations
hereunder; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent, such Borrower or such L/C Issuer, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) become the subject of a Bail-In Action or (iv) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority unless such ownership or equity results in
or provides such Lender with immunity from the jurisdiction of courts within the
United States or any other nation or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.21(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to WBA, the
L/C Issuer and each Lender promptly following such determination.

 

10



--------------------------------------------------------------------------------

“Designated Borrower” means any Wholly-Owned Subsidiary of WBA designated for
borrowing privileges under this Agreement in accordance with Section 2.22.

“Designated Foreign Borrower” is defined in Section 2.22(b).

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Facility Termination Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or any L/C Issuer, as the case may be, at
such time on the basis of the Exchange Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” is defined in Section 4.01.

 

11



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states, being in part legislative measures to implement
the European and Monetary Union as contemplated in the Treaty on European Union.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest based on the applicable Eurocurrency Rate.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 3.07(b),

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
comparable commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) in the London
interbank market with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an Alternate Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day.

Unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.07(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

“Eurocurrency Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurocurrency Rate requested by
the applicable Borrower pursuant to Sections 2.08 and 2.09. Eurocurrency Loans
may be denominated in Dollars or a Foreign Currency.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the quotient of (i) the Eurocurrency Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent for the purchase of such currency with another currency, as published on
the applicable Bloomberg screen page at or about 11:00 a.m. (London, England
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made. In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Exchange Rate” with respect to the
purchase of such currency with another currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and WBA, or,

 

13



--------------------------------------------------------------------------------

in the absence of such agreement, such “Exchange Rate” shall instead be the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office in respect of such currency at approximately 11:00 a.m. (local time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), franchise Taxes imposed on it (in
lieu of net income Taxes), and branch profits or similar Taxes, in each case,
imposed by the jurisdiction (or any political subdivision thereof) (i) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending
Installation is located, or (ii) where the recipient otherwise has a present or
former connection (other than by reason of the activities and transactions
specifically contemplated by this Agreement, including selling or assigning an
interest in any Revolving Loan or Loan Document or enforcing provisions of any
Loan Document), (b) in the case of a Foreign Lender, any U.S. withholding Tax
that is required to be imposed on amounts payable to such Foreign Lender (other
than an assignee pursuant to a request by WBA under Section 2.18) pursuant to
the laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Installation), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Installation (or assignment), to receive additional amounts from the
applicable Borrower with respect to such withholding Tax pursuant to
Section 3.05(a)(i) or (ii), (c) in the case of a Lender, any withholding Tax
that is attributable to such Lender’s failure to comply with Section 3.05(e) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 10, 2014 (as amended, restated, supplemented or otherwise modified from
time to time) among Walgreen Co., WBA, the financial institutions party thereto
as L/C issuers and lenders, Bank of America, N.A. as administrative agent and
other party thereto.

 

14



--------------------------------------------------------------------------------

“Extending Lender” is defined in Section 2.02(b).

“Extension Date” is defined in Section 2.02(b).

“Facility Termination Date” means the earlier of (a) August 29, 2023, subject to
the extension thereof pursuant to Section 2.02(b), and (b) the date of
termination in whole of the Aggregate Commitment pursuant to Section 2.05 or
Section 8.01 hereof.

“Facility Termination Date Extension” is defined in Section 2.02(b).

“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain Fee Letter, dated July 26, 2018, among Wells
Fargo, Wells Fargo Securities, LLC and WBA.

“Foreign Currency” means Sterling, Euros, Yen, Swiss Francs or any other
currency (other than Sterling, Euros, Yen or Swiss Francs), which is approved in
accordance with Section 1.05.

“Foreign Lender” means any Lender or L/C Issuer that is not organized under the
laws of the United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which WBA, any Subsidiary or any member of the
Controlled Group is a sponsor or administrator or to which WBA, any Subsidiary

 

15



--------------------------------------------------------------------------------

or any member of the Controlled Group has any liability, and which (a) is
maintained or contributed to for the benefit of employees of WBA, any of its
respective Subsidiaries or any member of its Controlled Group, (b) is not
covered by ERISA pursuant to Section 4(b)(4) of ERISA, and (c) under applicable
local law, is required to be funded through a trust or other funding vehicle.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the Outstanding Credit Exposure with
respect to L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time subject to the Agreement Accounting
Principles.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” is defined in Section 2.03(c)(i).

“HSBC” means HSBC Bank USA, National Association.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its

 

16



--------------------------------------------------------------------------------

Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Rate Management Obligations, (viii) for
its Receivables Transaction Attributed Indebtedness and (ix) with respect to
Disqualified Stock, (b) the obligations of others, whether or not assumed,
secured by Liens on property of such Person or payable out of the proceeds of,
or production from, property or assets now or hereafter owned or acquired by
such Person and (c) any other obligation or other financial accommodation which
in accordance with Agreement Accounting Principles would be shown as a liability
on the consolidated balance sheet of such Person; provided that notwithstanding
anything herein to the contrary, Capitalized Leases shall not constitute
Indebtedness for any purpose hereunder.

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade) and (b) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clause (a) above;
provided that notwithstanding anything herein to the contrary, neither
Capitalized Leases nor any obligations of the type described in clause (b) above
with respect to Capitalized Leases shall constitute Indebtedness for Borrowed
Money for any purpose hereunder.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

“Information” is defined in Section 9.10.

“Initial Borrowing Date” means the first Borrowing Date to occur following the
Effective Date.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of WBA and its
Subsidiaries as at the end of WBA’s fiscal quarter ending prior to such date,
prepared in accordance with Agreement Accounting Principles and giving pro forma
effect to any acquisition or disposition of Property of WBA or any of its
Subsidiaries with fair value in excess of $100,000,000 that has occurred since
the end of such fiscal quarter as if such acquisition or disposition had
occurred on the last day of such fiscal quarter, of all trade names, trademarks,
licenses, patents, copyrights, service marks, goodwill and other like
intangibles.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
week or one, two, three or six months (to the extent available for such Interest
Period in any Foreign Currency, if applicable) or such other period agreed to by
the Lenders and WBA, commencing on a Borrowing Date or on the date on which a
Eurocurrency Advance is continued or an Alternate Base Rate Advance is converted
into a Eurocurrency Advance. Such Interest Period shall end on but exclude the
day which corresponds numerically to such date one, two, three or six months or
such other agreed upon period thereafter, or, in the case of an Interest Period
of one week shall end on but exclude the day that is one week thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month or such other succeeding
period, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month or such other succeeding period. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the applicable Borrower (or any of its Subsidiaries)
or in favor of such L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means, with respect to any Designated Borrower, an agreement
substantially in the form of Exhibit A hereto signed by such Designated Borrower
and WBA.

“Judgment Currency” is defined in Section 15.06.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Advance. All L/C Borrowings shall be denominated in Dollars.

 

18



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, with respect to any Letter of Credit, each Arranger (or any
Affiliate of such Arranger designated an L/C Issuer by such Arranger and
reasonably acceptable to WBA) and/or any other Lender from time to time
designated by WBA as an L/C Issuer with the consent of such Lender and
reasonably acceptable to the Administrative Agent, to the extent such other
Lender has agreed to issue such Letter of Credit hereunder, or any successor
issuer of such Letters of Credit hereunder. In the event that there is more than
one L/C Issuer at any time, references herein and in the other Loan Documents to
the L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.03. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or Rule 3.14
of the ISP or because a drawing was presented under such Letter of Credit on or
prior to the expiry date thereof but has not yet been honored or dishonored,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and HSBC Securities (USA) Inc.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, as well as any Person
that becomes a “Lender” hereunder pursuant to Section 2.01(b) or
Section 2.02(b).

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith, or otherwise selected by such Lender or Agent pursuant to
Section 2.16.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial or a standby letter of credit, denominated, at the
option of the applicable Borrower, in Dollars or any Foreign Currency.

 

19



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means, as to any L/C Issuer, the amount set forth
opposite such L/C Issuer’s name on the Commitment Schedule under the caption
“Letter of Credit Commitment” or, with respect to any Lender that becomes an L/C
Issuer after the Effective Date, the amount set forth by the Administrative
Agent for such L/C Issuer in the Register as such L/C Issuer’s “Letter of Credit
Commitment”, in each case, as such amount may be reduced from time to time
pursuant to the terms hereof.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Facility Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” is defined in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$500,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“LIBOR Successor Amendment” is defined in Section 3.07(b)

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan Documents” means this Agreement, each Issuer Document, any Notes issued
pursuant to Section 2.13 (if requested) and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.20 of this
Agreement, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Loan Party” means each applicable Borrower and WBA.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Subsidiary” means any Designated Borrower and any Subsidiary of WBA
(a) which is organized and existing under, or has its principal place of
business in, the United States or any political subdivision thereof, Canada or
any

 

20



--------------------------------------------------------------------------------

political subdivision thereof, any country which is a member of the European
Union on the Effective Date or any political subdivision thereof, or
Switzerland, Norway or Australia or any of their respective political
subdivisions, and (b) which has at any time total assets (after intercompany
eliminations) exceeding $7,000,000,000.

“Material Acquisition” means any Acquisition the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $1,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of WBA and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against any Borrower under the Loan
Documents, taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which WBA, any
Subsidiary or any member of the Controlled Group is a party to which more than
one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“New Lender” is defined in Section 2.02(b).

“Non-Extension Notice Date” is defined in Section 2.03(b)(iii).

“Note” is defined in Section 2.13(d).

 

21



--------------------------------------------------------------------------------

“Obligations” means all Revolving Loans, Advances, L/C Obligations, debts,
liabilities, obligations, covenants and duties owing by any Borrower to any of
the Agents, any Lender, the L/C Issuer, the Arranger, any affiliate of the
Agents or any Lender, the L/C Issuer, the Arranger, or any indemnitee under the
provisions of Section 9.06 or any other provisions of the Loan Documents, in
each case of any kind or nature, present or future, arising under this Agreement
or any other Loan Document, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired (including, for the avoidance
of doubt, interest accruing after the maturity of the Revolving Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any proceeding under any Debtor Relief Law, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding).
The term includes, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements, paralegals’ fees, and any other sum
chargeable to WBA or any of its Subsidiaries under this Agreement or any other
Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent’s or such Lender’s
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Outstanding Credit Exposure” means, as to any Lender at any time, (a) with
respect to any Revolving Loans on any date, the Dollar Equivalent of the
aggregate principal amount of its Revolving Loans outstanding at such time after
giving effect to any borrowings and prepayments or repayments of any Revolving
Loans occurring on such date; and (b) with respect to any L/C Obligation on any

 

22



--------------------------------------------------------------------------------

date, the Dollar Equivalent of the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligation as of such date,
including as a result of any reimbursements by the applicable Borrower of
Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or any L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in a Foreign Currency, the rate of interest
per annum at which overnight deposits in the applicable Foreign Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Parent Guarantee” is defined in Section 16.01.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which WBA, any Subsidiary or any member of the
Controlled Group may have liability.

“Platform” is defined in Section 6.01.

“Pricing Schedule” means the Schedule identifying the Applicable Margin, the
Applicable Commitment Fee Rate and the Applicable Letter of Credit Fee Rate
attached hereto identified as such.

 

23



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a portion equal to a
fraction the numerator of which is such Lender’s Outstanding Credit Exposure at
such time and the denominator of which is the sum of the Aggregate Outstanding
Credit Exposure at such time.

“Protesting Lender” is defined in Section 2.22(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” is defined in Section 6.01.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by WBA or any Subsidiary pursuant to which
WBA or any Subsidiary may sell, convey or otherwise transfer to a newly-formed
Subsidiary or other special-purpose entity, or any other Person, any accounts or
notes receivable and rights related thereto.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

24



--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between any Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and
controlling persons of such Person and of such Person’s Affiliates.

“Replacement Rate” is defined in Section 3.07(b).

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event; provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

 

25



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to an Advance, a Borrowing
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Lenders” means, on any date of determination, Lenders in the aggregate
having greater than fifty percent (50%) of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, Lenders in the aggregate holding
greater than fifty percent (50%) of the Aggregate Outstanding Credit Exposure on
such date (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Aggregate Outstanding Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requisite Amount” means $250,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in a
Foreign Currency (i) the first day of each Interest Period applicable to such
Revolving Loan and (ii) in the case of any Revolving Loan with an Interest
Period longer than three months, at three-month intervals after the first day of
such Interest Period and (b) with respect to any Letter of Credit issued in a
Foreign Currency, each of the following: (i) the date of the issuance of such
Letter of Credit (or amendment of a Letter of Credit that increases the face
amount thereof), (ii) the first Business Day of every calendar quarter after the
date of issuance thereof while such Letter of Credit is outstanding and
(iii) the date of each drawing thereunder.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to Section 2.01 (and any conversion or continuation thereof pursuant to
Section 2.09).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or any L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Foreign Currency.

 

26



--------------------------------------------------------------------------------

“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Scheduled Unavailability Date” is defined in Section 3.07(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Section 5.10 Restricted Lender” is defined in Section 5.10.

“Section 6.11 Restricted Lender” is defined in Section 6.11.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of WBA.

“Subsidiary Borrower Obligations” is defined in Section 16.01.

“Substantial Portion” means, on any date of determination, with respect to the
Property of WBA and its Subsidiaries, Property which represents more than
fifteen percent (15%) of the Consolidated Assets of WBA and its Subsidiaries on
such date.

“Swiss Franc” means the lawful currency of Switzerland.

 

27



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less the sum of (i) Intangible Assets and (ii) the amount of Capitalized Leases
included as assets on the consolidated balance sheet of WBA and its Subsidiaries
as at the end of WBA’s fiscal quarter ending prior to such date.

“Transferee” is defined in Section 12.02.

“Type” means, with respect to any Advance, its nature as an Alternate Base Rate
Advance or a Eurocurrency Advance.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unreimbursed Amount” is defined in Section 2.03(c)(i).

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

 

28



--------------------------------------------------------------------------------

“WBA” means Walgreens Boots Alliance, Inc., a Delaware corporation.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02. References. Any references to WBA’s Subsidiaries shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

Section 1.03. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Dollar Equivalent of the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

29



--------------------------------------------------------------------------------

Section 1.04. Exchange Rates, Basket Calculations.

(a) The Administrative Agent or any L/C Issuer, as applicable, shall determine
the Exchange Rate in respect of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Revolving Loans and L/C Obligations denominated in
Foreign Currencies. Such Exchange Rates shall become effective as of such
Revaluation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by WBA hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or any L/C Issuer, as applicable, based on the Exchange
Rate in respect of the date of such determination as if such date were the
Revaluation Date.

(b) Wherever in this Agreement in connection with an Advance, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Advance, Eurocurrency Loan or
Letter of Credit is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency equivalent of such Dollar amount (rounded to the
nearest unit of such Foreign Currency, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent or any L/C Issuer, as the case may be,
on the basis of the Exchange Rate (determined in respect of the most recent
Revaluation Date).

(c) For purposes of determining compliance with Section 6.09, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(d) For purposes of determining compliance with Section 6.10, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of WBA for which the ratio of
Consolidated Debt to Total Capitalization is calculated.

(e) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

Section 1.05. Additional Foreign Currencies. WBA may from time to time request
that Eurocurrency Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Foreign

 

30



--------------------------------------------------------------------------------

Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily transferable and readily convertible into Dollars
in the London interbank market. Such request shall be subject to the approval of
the Administrative Agent and the Lenders; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), fifteen (15) Business Days prior to the date of the
desired Advance or L/C Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Loans,
the Administrative Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the applicable L/C Issuer thereof. Each Lender (in
the case of any such request pertaining to Eurocurrency Loans) or the applicable
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (New York time), five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or L/C Issuer, as the case may be, to
permit Eurocurrency Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders consent to
making Eurocurrency Loans in such requested currency, the Administrative Agent
shall so notify WBA and such currency shall thereupon be deemed for all purposes
to be a Foreign Currency hereunder for purposes of any Advance of Eurocurrency
Loans; and if the Administrative Agent and the L/C Issuers consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the applicable Borrower and such currency shall thereupon
be deemed for all purposes to be a Foreign Currency hereunder for purposes of
any Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the applicable Borrower.

 

31



--------------------------------------------------------------------------------

Section 1.06. Change of Currency.

(a) Each obligation of the Borrowers under this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro in accordance with the legislation of the European
Union relating to Economic and Monetary Union as its lawful currency after the
date hereof shall be redenominated into Euro at the time of such adoption,
provided that if and to the extent that such legislation or member state
provides that any such obligation may be paid by debtors in either the Euro or
such other currency, then the Borrowers shall be permitted to repay such amount
either in the Euro or such other currency. If, in relation to the currency of
any such member state, the basis of accrual of interest expressed in this
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such borrowing, at the end
of the then-current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
reasonably necessary to reflect the adoption of the Euro by any member state of
the European Union and any relevant market conventions or practices relating to
the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be reasonably necessary to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE 2

THE CREDITS

Section 2.01. Description of Facility; Commitment. (a) From and including the
Effective Date and prior to the Facility Termination Date, upon the satisfaction
of the conditions precedent set forth in Sections 4.02 and 4.03, as applicable,
each Lender severally and not jointly agrees, on the terms and conditions set
forth in this Agreement, to make Revolving Loans to any Borrower from time to
time in amounts not to exceed in the aggregate at any one time outstanding its
Pro Rata Share of the Aggregate Commitment; provided that after giving effect to
such Revolving Loans, (a) the Aggregate Outstanding Credit Exposure with respect
to all Revolving Loans shall not exceed the Aggregate Commitment at such time
and (b) the Outstanding Credit Exposure with respect to the Revolving Loans and
L/C Obligations of any Lender shall not exceed such Lender’s Commitment at such
time, which Revolving Loans (other than Alternate Base Rate Loans) may, at the
applicable Borrower’s election, be denominated in Dollars or a Foreign Currency.
Subject to the terms of this Agreement, any

 

32



--------------------------------------------------------------------------------

Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire
automatically on the Facility Termination Date. Each Advance hereunder shall
consist of Revolving Loans made from the several Lenders ratably in proportion
to the ratio that their respective Commitments bear to the Aggregate Commitment.

(b) WBA may at any time from time to time, upon prior written notice by WBA to
the Administrative Agent, increase the Commitments (but not the Letter of Credit
Sublimit) by a maximum aggregate amount of up to ONE BILLION AND FIVE HUNDRED
MILLION DOLLARS ($1,500,000,000) with additional Commitments from any existing
Lenders and/or with new Commitments from any other Person selected by WBA and
reasonably acceptable to the Administrative Agent and the L/C Issuers; provided
that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Unmatured Default shall exist and be continuing at the time
of any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
reasonably satisfactory to the Administrative Agent; and

(v) as a condition precedent to such increase, WBA shall (x) deliver to the
Administrative Agent a certificate dated as of the date of such increase signed
by an Authorized Officer of WBA (A) certifying and attaching the resolutions
adopted by WBA approving or consenting to such increase, and (B) certifying
that, before and after giving effect to such increase, (1) the representations
and warranties contained in Article 5 and the other Loan Documents are true and
correct in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of the date of such increase, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality”

 

33



--------------------------------------------------------------------------------

or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date and (2) no Default or Unmatured Default exists and
(y) pay any applicable fee related to such increase (including, without
limitation, any applicable arrangement, upfront and/or administrative fee).

In connection with the effectiveness of any increase under this Section 2.01(b),
(x) the Commitment Schedule shall be deemed amended to reflect such increase and
the updated Commitments and Pro Rata Shares of the Lenders, (y) the
Administrative Agent shall promptly notify WBA and the Lenders of the updated
Commitment Schedule and (z) to the extent necessary to keep any outstanding
Revolving Loans allocated ratably to the Lenders in accordance with their
updated Pro Rata Shares, WBA shall (or shall cause the applicable Borrower to)
prepay (or, if the Administrative Agent determines in its sole discretion that a
re-allocation of the Revolving Loans can be accomplished without any cash
prepayments or new cash Advances by the Lenders, be deemed to have prepaid) any
Revolving Loans owing by it (or such Borrower, as applicable) and outstanding on
the date of any such increase (and pay any additional amounts required pursuant
to Section 3.04). The provisions of this Section 2.01(b) involving non-pro rata
allocations, prepayments and Advances shall supersede any provisions in Sections
2.19 or 8.02 to the contrary.

Section 2.02. Facility Termination Date.

(a) Any outstanding Revolving Loans, L/C Obligations and all other unpaid
Obligations shall be paid in full by the applicable Borrower on the Facility
Termination Date. Notwithstanding the termination of this Agreement on the
Facility Termination Date, until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrowers and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

(b) WBA may extend the Facility Termination Date (as it may theretofore have
been extended) for additional 1- or 2-year periods (a “Facility Termination Date
Extension”) by providing written notice of such request to the Administrative
Agent not more than 60 days and not less than 30 days prior to each anniversary
of the Effective Date (any such applicable anniversary of the Effective Date,
the “Extension Date”). The Administrative Agent shall promptly notify each
Lender and L/C Issuer of such request and each Lender and L/C Issuer shall then,
in its sole discretion, notify WBA and the Administrative Agent in writing no
later than 15 days prior to the Extension Date whether such Lender or L/C Issuer
will consent to the extension (each such Lender consenting to the extension, an
“Consenting Lender”). The failure of any Lender or L/C Issuer to

 

34



--------------------------------------------------------------------------------

notify WBA and the Administrative Agent of its intent to consent to any
extension shall be deemed a rejection by such Lender or L/C Issuer, as
applicable. Such extension shall be effective as to Consenting Lenders and each
L/C Issuer consenting to such extension if the Required Lenders approve such
Facility Termination Date Extension; provided that (A) the Facility Termination
Date following any such extension shall not be a date that is more than five
years after the applicable Extension Date and (B) at the existing Facility
Termination Date in effect prior to each Facility Termination Date Extension,
(1) the commitments of Lenders and L/C Issuers that did not consent to such
Facility Termination Date Extension (each such Lender not consenting to the
extension, a “Declining Lender”) will be terminated and the Revolving Loans and
L/C Obligations of such Lenders and L/C Issuers will be repaid or Cash
Collateralized, as applicable (it being understood that the commitments of the
Declining Lenders and each L/C Issuer not consenting to such extension will
remain in effect until the Facility Termination Date originally applicable to
such Lenders), (2) the applicable Borrower shall make such additional
prepayments as shall be necessary in order that the Revolving Loans and L/C
Obligations hereunder immediately after such existing Facility Termination Date
will not exceed, respectively, the Aggregate Commitments and Letter of Credit
Sublimit and (3) solely to the extent necessary to ensure that any Outstanding
Credit Exposure with respect to L/C Obligations is allocated ratably among the
Consenting Lenders, Extending Lenders (if any) and New Lenders (if any) in
accordance with their updated Pro Rata Share, the Administrative Agent may, in
its sole discretion, reallocate each Consenting Lender’s Outstanding Credit
Exposure with respect to L/C Obligations. The consent of Declining Lenders will
not be required; provided that Consenting Lenders constituting the Required
Lenders have approved such Facility Termination Date Extension. WBA shall have
the right, at any time prior to the existing Facility Termination Date
applicable to any Declining Lenders, to replace Declining Lenders with
Consenting Lenders willing (in their sole discretion) to increase their existing
commitments (each such Lender, an “Extending Lender”), or other financial
institutions willing (in their sole discretion) to become Lenders and extend new
commitments, on terms consistent with Section 2.18 (each such Lender , a “New
Lender”), in each case on the existing Facility Termination Date. In connection
therewith, the Administrative Agent shall enter in the Register (A) the names of
any New Lenders, (B) the Facility Termination Date applicable to each Lender and
L/C Issuer and (C) the respective allocations of any Declining Lenders,
Consenting Lenders, Extending Lenders and New Lenders effective as of the
Facility Termination Date applicable thereto. If any financial institution or
other entity becomes a New Lender or any Extending Lender’s Commitment is
increased pursuant to this Section 2.02(b), (x) Advances made and Letters of
Credit issued on or after the existing Facility Termination Date shall be made
in accordance with Section 2.01 based on the respective Commitments and Letter
of Credit Commitments in effect on and after the existing Facility Termination
Date, (y) if, on the date of such joinder or increase,

 

35



--------------------------------------------------------------------------------

there are any Advances outstanding, such Advances shall on or prior to such date
be prepaid from the proceeds of new Advances made hereunder (reflecting such
additional Lender or increase), which prepayment shall be accompanied by accrued
interest on the Advances being prepaid and any costs incurred by any Lender in
accordance with Section 3.04 and (z) if, on the date of such joinder or
increase, there are any L/C Obligations outstanding, each Lender’s participation
in any such outstanding L/C Obligations shall be reallocated according to each
Lender’s Pro Rata Share (giving effect to such additional Lender or increase).
Each such Facility Termination Date Extension will not be effective as to any
Lender or L/C Issuer unless (a) no Default or Unmatured Default shall have
occurred and be continuing on or as of the date of such extension and (b) all
representations and warranties of WBA set forth in Article 5 shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) as if made on and as of the date of such extension,
except to the extent a representation or warranty is stated to relate solely to
an earlier date, in which case the representation or warranty shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as such earlier date (except the
representations set forth in Section 5.06 and Section 5.11 which shall be true
and correct in all material respects (except to the extent such representations
and warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) as if made on and as of the date of such
extension).

Section 2.03. Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees (subject, in the case of each L/C Issuer, to the amount of its Letter of
Credit Commitment), in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or any Foreign Currency for the account
of any Borrower or any of its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of any Borrower
or any of its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Aggregate Outstanding Credit Exposure

 

36



--------------------------------------------------------------------------------

with respect to all Revolving Loans and all L/C Obligations shall not exceed the
Aggregate Commitment at such time, (y) the Outstanding Credit Exposure of any
Lender with respect to the Revolving Loans and L/C Obligations shall not exceed
such Lender’s Commitment at such time and (z) the Dollar Equivalent of the
outstanding amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit; provided further that no L/C Issuer shall be required to issue a
commercial Letter of Credit if such issuance would breach such L/C Issuer’s
internal policy or such L/C Issuer is otherwise unable to issue commercial
Letters of Credit. Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the first proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, each Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly each Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders (and such L/C Issuer) have approved such
expiry date; or

(B) subject to Section 2.03(b)(v), the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders (and such L/C Issuer) have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for

 

37



--------------------------------------------------------------------------------

which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or any Foreign Currency; or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.21(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion;

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 10 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 10
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

38



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
applicable Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five (5) Business Days (or such later date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(w) the Letter of Credit to be amended; (x) the proposed date of amendment
thereof (which shall be a Business Day); (y) the nature of the proposed
amendment; and (z) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the applicable Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the applicable L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or the applicable Borrower, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more

 

39



--------------------------------------------------------------------------------

applicable conditions contained in Section 4.02 shall not be satisfied, then,
subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with the applicable L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that (x) the applicable L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii)(B)), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the applicable Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension and (y) the
L/C Issuer may elect whether or not to permit any such extension if the L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Section 2.03(a)(iii) or otherwise).

 

40



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) Each L/C Issuer may, in its sole discretion, issue one or more Letters of
Credit hereunder, with expiry dates that would occur after the Letter of Credit
Expiration Date (and after the Facility Termination Date), based upon the
applicable Borrower’s agreement to fully Cash Collateralize the L/C Obligations
relating to such Letters of Credit on or before the Letter of Credit Expiration
Date pursuant to the terms of Section 2.20. In the event the applicable Borrower
fails to Cash Collateralize the outstanding L/C Obligations on or before the
Letter of Credit Expiration Date, each outstanding Letter of Credit shall
automatically be deemed to be drawn in full, the L/C Issuer shall be deemed to
require reimbursements in Dollars and the applicable Borrower shall be deemed to
have requested an Alternate Base Rate Loan to be funded by the Lenders on the
Letter of Credit Expiration Date to reimburse the Dollar Equivalent of such
drawing (with the proceeds of such Alternate Base Rate Loan being used to Cash
Collateralize outstanding L/C Obligations as set forth in Section 2.20) in
accordance with the provisions of Section 2.03(c). If an Alternate Base Rate
Loan cannot be made because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred an L/C Borrowing from the L/C Issuer, and each Lender shall be
obligated to fund its Pro Rata Share of such L/C Borrowing in the form of an L/C
Advance in accordance with the provisions of Section 2.03(c) (with the proceeds
of such L/C Advance being used to Cash Collateralize outstanding L/C Obligations
as set forth in Section 2.20). The funding by a Lender of its Pro Rata Share of
such Alternate Base Rate Loan or such L/C Advance, as applicable, to Cash
Collateralize the outstanding L/C Obligations on the Letter of Credit Expiration
Date shall be deemed payment by such Lender in respect of its participation
interest in such L/C Obligations.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Within two Business Days after receipt from the beneficiary of any Letter of
Credit of any notice of drawing under such Letter of Credit, the applicable L/C
Issuer shall notify the applicable Borrower and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in a Foreign Currency,
the applicable Borrower shall reimburse the applicable L/C Issuer in such
Foreign Currency, unless (A)

 

41



--------------------------------------------------------------------------------

the applicable L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified the applicable L/C Issuer promptly following receipt of the notice of
drawing that the applicable Borrower will reimburse the applicable L/C Issuer in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in a Foreign Currency, the applicable L/C Issuer
shall notify the applicable Borrower of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. Not later than 3:00
p.m. New York time on the Business Day immediately following the day the
applicable Borrower received notice thereof from the applicable L/C Issuer in
respect of a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the Business Day immediately following the day the applicable Borrower
received notice thereof from the applicable L/C Issuer in respect of a Letter of
Credit to be reimbursed in a Foreign Currency (each such date, an “Honor Date”),
the applicable Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in a Foreign
Currency is to be reimbursed in Dollars pursuant to clause (B) of the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
applicable Borrower, whether on or after the Honor Date, shall not be adequate
on the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Foreign Currency equal to the drawing, the
applicable Borrower agrees, as a separate and independent obligation, to
indemnify the applicable L/C Issuer for the loss resulting from its inability on
that date to purchase the Foreign Currency in the full amount of the drawing. If
the applicable Borrower fails to timely reimburse the applicable L/C Issuer on
the Honor Date, the Administrative Agent shall promptly notify each Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in a Foreign Currency) (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the applicable Borrower
shall be deemed to have requested an Advance of Alternate Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.06 for the
principal amount of Alternate Base Rate Loans and provided that, after giving
effect to such Advance, the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment. Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

42



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice by the Administrative Agent pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office for Dollar-denominated payments in an amount equal to its Pro Rata Share
of the Unreimbursed Amount not later than 1:00 p.m. (New York time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made an Alternate Base Rate Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by an
Advance of Alternate Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the default rate of interest pursuant to
Section 2.11. In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until a Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the applicable L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the applicable Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default or
Unmatured Default, or (C) any other occurrence, event or condition, whether or
not similar to any of

 

43



--------------------------------------------------------------------------------

the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by the applicable L/C
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight
Rate. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will promptly distribute to such Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid (including pursuant to any settlement entered into by the applicable
L/C Issuer in its discretion), each Lender shall pay to the Administrative Agent
for the account of the applicable L/C Issuer its Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

44



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the applicable Borrower or any of its Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Federal bankruptcy law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Borrower or
any of its Subsidiaries; or

 

45



--------------------------------------------------------------------------------

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Foreign Currency to the applicable Borrower or any of its
Subsidiaries or in the relevant currency markets generally.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the applicable L/C
Issuer. The applicable Borrower shall be conclusively deemed to have waived any
such claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the applicable Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the applicable L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The applicable Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the applicable Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the applicable L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
applicable Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the applicable
Borrower which the applicable Borrower proves were caused by the applicable L/C
Issuer’s willful misconduct or gross negligence or the applicable L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft, certificate(s) or other document(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the applicable L/C Issuer is prevented or prohibited from so paying as a result
of any

 

46



--------------------------------------------------------------------------------

order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, the applicable L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the applicable L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Letter of Credit Fee Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 (and, if applicable,
Section 2.21(b)) shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Share allocable to such Letter of Credit pursuant to
Section 2.21(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account; except that the applicable Borrower
shall not be required to pay the portion of any Letter of Credit Fee allocable
to a Defaulting Lender with respect to a Letter of Credit for which the
applicable Borrower has provided Cash Collateral sufficient to cover the
Fronting Exposure of that Defaulting Lender. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.03. Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable in Dollars on each Payment Date, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Letter of Credit Fee Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Letter of Credit Fee Rate separately for each
period during such quarter that such Applicable Letter of Credit Fee Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Unmatured Default exists, all Letter of Credit Fees shall accrue at the default
rate of interest pursuant to Section 2.11.

 

47



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer for the account of such Borrower or its Subsidiaries, at the rate of
0.125% per annum of the amount available to be drawn under such Letter of Credit
issued by such L/C Issuer or as separately agreed upon by the applicable
Borrower and any L/C Issuer, as applicable, computed on the Dollar Equivalent of
the actual daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit) and on a quarterly basis in arrears. Such fronting fee shall be due
and payable in Dollars on each Payment Date in respect of the then-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.03. In addition, the applicable Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit issued to or
for the account of such Borrower or its Subsidiaries as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of a Borrower, such Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The applicable Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to the benefit of the applicable Borrower, and that the
applicable Borrower’s business derives substantial benefits from the businesses
of its Subsidiaries.

Section 2.04. Types of Advances. The Advances may consist of Alternate Base Rate
Loans or Eurocurrency Loans, or a combination thereof, selected by the
applicable Borrower in accordance with Sections 2.08 and 2.09.

Section 2.05. Fees; Reductions in Aggregate Commitment.

 

48



--------------------------------------------------------------------------------

(a) Commitment Fee. WBA agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee in Dollars (the “Commitment Fee”) at a
per annum rate equal to the Applicable Commitment Fee Rate on the daily actual
excess of such Lender’s Commitment over such Lender’s Outstanding Credit
Exposure (such excess, such Lender’s “Actual Unused Commitments”) as adjusted
pursuant to Section 2.05(c) from and including the Effective Date to and
including the date on which this Agreement is terminated in full and all
Obligations hereunder have been paid in full pursuant to Section 2.02, payable
quarterly in arrears on each Payment Date; provided that no Commitment Fee shall
accrue hereunder with respect to the Actual Unused Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(b) Fee Letter. WBA shall pay to each Arranger and the Administrative Agent, for
its own account and for the ratable account of each of the Lenders, as
applicable, the fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.

(c) Reductions in Aggregate Commitment. WBA may permanently reduce the Aggregate
Commitment and/or the Letter of Credit Sublimit in whole, or in part ratably
(except as provided in Section 2.18) among the Lenders, in integral multiples of
$10,000,000, by giving the Administrative Agent notice of such reduction not
later than 11:00 a.m. (New York time) on any Business Day, which notice shall
specify the amount of any such reduction; provided, however, that (i) the amount
of the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure and (ii) WBA shall not terminate or reduce the Letter of Credit
Sublimit if after giving effect thereto the Dollar Equivalent of the outstanding
amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit. If after giving effect to any reduction or
termination of Commitments under this Section, the Letter of Credit Sublimit
exceeds the Aggregate Commitment at such time, the Letter of Credit Sublimit
shall be automatically reduced by the amount of such excess. All accrued
Commitment Fees and Letter of Credit Fees shall be payable on the effective date
of any termination of all or any part of the obligations of the Lenders to make
Revolving Loans and participate in L/C Obligations and of the applicable L/C
Issuers to issue Letters of Credit hereunder.

Section 2.06. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be
in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if in
excess thereof), and each Alternate Base Rate Advance shall be in the minimum
amount of $10,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that any Eurocurrency Advance or Alternate Base Rate Advance
may be in the amount of the unused Aggregate Commitment. No Borrower shall
request a Eurocurrency Advance if, after giving effect to the requested
Eurocurrency Advance, more than ten (10) Interest Periods would be in effect
(unless such limit has been waived by the Administrative Agent in its sole
discretion).

 

49



--------------------------------------------------------------------------------

Section 2.07. Prepayments.

(a) Optional Prepayments. Each Borrower may from time to time pay, without
penalty or premium, all of its outstanding Alternate Base Rate Advances, or any
portion of its outstanding Alternate Base Rate Advances, upon prior notice to
the Administrative Agent (which may be in a form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
(stating the proposed date and aggregate principal amount of the applicable
prepayments) at or before 1:00 p.m. (New York time) on the date of such payment.
Each Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.04 but without penalty or premium,
all of its outstanding Eurocurrency Advances, or, in a minimum aggregate amount
of $10,000,000 or any integral multiple of $1,000,000 in excess thereof, any
portion of its outstanding Eurocurrency Advances upon prior notice to the
Administrative Agent at or before 1:00 p.m. (New York time) at least three
(3) Business Days’ prior, in the case of any Eurocurrency Advances denominated
in Dollars, and at least four (4) Business Days’ prior, in the case of any
Eurocurrency Advances denominated in a Foreign Currency, to the date of such
payment (or, subject to the payment of any funding indemnification amounts
required by Section 3.04, such other prior notice as the Administrative Agent
may agree to). Subject to Section 2.21, each such prepayment shall be applied to
the Revolving Loans of the Lenders to such Borrower in accordance with their
respective Pro Rata Share thereof.

(b) Mandatory Prepayments. If the Administrative Agent notifies WBA, at any
time, that the Dollar Equivalent with respect to Revolving Loans denominated,
and L/C Obligations in respect of Letters of Credit issued, in any Foreign
Currency plus the then outstanding amount of Revolving Loans denominated, and
Letters of Credit issued, in Dollars, exceeds the Aggregate Commitment, then WBA
shall, and shall cause the applicable Borrower to, within five business days,
prepay such Revolving Loans, reduce or Cash Collateralize such Letters of Credit
or take such other action, in each case, to the extent necessary to eliminate
any such excess.

Section 2.08. Method of Selecting Types and Interest Periods for New Advances.
In the case of Revolving Loans, the applicable Borrower shall select the Type of
Advance and, in the case of each Eurocurrency Advance, the Interest Period
applicable thereto from time to time. The applicable Borrower shall give the
Administrative Agent notice (which notice may be conditioned on the satisfaction
or waiver (in accordance with Section 8.02) of the conditions set forth in
Section 4.02) substantially in the form of Exhibit E or such other form as may

 

50



--------------------------------------------------------------------------------

be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), in each case appropriately completed and signed by an
Authorized Officer of WBA (a “Borrowing Notice”) not later than (x) 11:00 a.m.
(New York time) on the Borrowing Date of each Alternate Base Rate Advance, (y)
11:00 a.m. (New York time) on the date which is three (3) Business Days’ before
the Borrowing Date for each Eurocurrency Advance denominated in Dollars and (z)
11:00 a.m. (New York time) on the date which is four (4) Business Days’ before
the Borrowing Date for each Eurocurrency Advance denominated in a Foreign
Currency. A Borrowing Notice shall specify:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount and currency of such Advance,

(c) the Type of Advance selected,

(d) the identity of the Borrower, and

(e) in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.

The location and number of the applicable Borrower’s account to which proceeds
of the Advance are to be disbursed shall be set forth in written settlement
instructions executed by two Authorized Officers of the applicable Borrower
(neither of which shall hold the title of Treasury Vice President or Vice
President, Global Treasury), which the Administrative Agent shall have confirmed
orally by telephone. Any change to the location and number of the applicable
Borrower’s account to which proceeds of an Advance are to be disbursed shall be
set forth in written settlement instructions executed by two Authorized Officers
of the applicable Borrower (neither of which shall hold the title of Treasury
Vice President or Vice President, Global Treasury), which the Administrative
Agent shall have confirmed orally by telephone.

If the applicable Borrower fails to specify a currency in a Borrowing Notice
requesting an Advance, then the Advance so requested shall be made in Dollars.

Section 2.09. Conversion and Continuation of Outstanding Advances. Alternate
Base Rate Advances shall continue as Alternate Base Rate Advances unless and
until such Alternate Base Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.09 or are repaid in accordance with Section 2.07.
Each Eurocurrency Advance shall continue as a Eurocurrency Advance until the end
of the then applicable Interest Period therefor, at which

 

51



--------------------------------------------------------------------------------

time such Eurocurrency Advance shall be automatically converted into an
Alternate Base Rate Advance (provided, that in the case of a Eurocurrency
Advance denominated in a Foreign Currency, such Eurocurrency Advance shall be
continued as Eurocurrency Advance in its original currency with an Interest
Period of one month), unless (x) such Eurocurrency Advance is or was repaid in
accordance with Section 2.07 or (y) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period.
Subject to the terms of Section 2.06, the applicable Borrower may elect from
time to time to convert all or any part of an Alternate Base Rate Advance into a
Eurocurrency Advance. No Advance may be converted into or continued as an
Advance denominated in a different currency, but instead must be prepaid in the
original currency of such Advance and reborrowed in the other currency.
Notwithstanding anything to the contrary contained in this Section 2.09, no
Advance may be converted or continued as a Eurocurrency Advance (except with the
consent of the Required Lenders) when any Default has occurred and is continuing
(provided, that in the case of a Eurocurrency Advance denominated in a Foreign
Currency, when any Default has occurred and is continuing such Eurocurrency
Advance shall be continued as Eurocurrency Advance in its original currency with
an Interest Period of one month). The applicable Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit F
(a “Conversion/Continuation Notice”) or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), in each case appropriately completed and signed by an Authorized Officer
of the applicable Borrower, of each conversion of an Alternate Base Rate Advance
into a Eurocurrency Advance or continuation of a Eurocurrency Advance not later
than 11:00 a.m. (New York time) at least three (3) Business Days prior to the
date of the requested conversion or continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Advance which is to be converted or
continued as a Eurocurrency Advance, and

(c) the duration of the Interest Period applicable thereto.

 

52



--------------------------------------------------------------------------------

Section 2.10. Interest Rates. Each Alternate Base Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Advance into an Alternate Base Rate Advance pursuant to
Section 2.09 hereof, to but excluding the date it is paid or is converted into a
Eurocurrency Advance pursuant to Section 2.09 hereof, at a rate per annum equal
to the Alternate Base Rate plus the Applicable Margin for such day. Changes in
the rate of interest on that portion of any Advance maintained as an Alternate
Base Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the first
day of the Interest Period applicable thereto to (but not including) the last
day of such Interest Period at the Eurocurrency Rate for the applicable period
plus the Applicable Margin. No Interest Period may end after the Facility
Termination Date.

Section 2.11. Rates Applicable After Default. During the continuance of a
Default under Section 7.02 the Required Lenders may, at their option, by notice
to WBA and the applicable Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.02 requiring
unanimous consent of the Lenders to changes in interest rates and which election
and notice shall not be required after a Default or Unmatured Default under
Sections 7.05 or 7.06), declare that interest on the overdue amounts in respect
of the Advances, all fees or any other Obligations of the applicable Borrower
hereunder shall be payable at a rate (after as well as before the commencement
of any proceeding under any Debtor Relief Laws) equal to 2% per annum in excess
of the rate otherwise payable thereon (and, with respect to any other overdue
amounts, shall bear interest at a rate equal to the Alternate Base Rate plus the
Applicable Margin applicable to Alternate Base Rate Loans plus 2% per annum)
commencing on the date of such Default and continuing until such Default is
cured or waived.

Section 2.12. Method of Payment. Except as otherwise specified herein, all
payments by each Borrower of principal, interest, fees and its other Obligations
shall be made, (i) with respect to Revolving Loans or L/C Borrowings denominated
in Dollars, Letters of Credit denominated in Dollars and the Aggregate
Commitments, in Dollars, and (ii) with respect to Revolving Loans or L/C
Borrowings denominated in any Foreign Currency and Letters of Credit denominated
in Foreign Currency, in the applicable Foreign Currency in which such Revolving
Loans or Letters of Credit are denominated. All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article 13, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the applicable Borrower, by 1:00 p.m. (New York time),
in the case of any payments made in Dollars, and not later than the Applicable
Time, in the case of any payments made in a Foreign Currency, in each case, on
the date when due and shall be applied ratably by the Administrative Agent among
the Lenders

 

53



--------------------------------------------------------------------------------

entitled thereto. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
such Lender’s address specified pursuant to Article 13 or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. The Administrative Agent is hereby authorized to charge the account
of the applicable Borrower maintained with Wells Fargo or any of its Affiliates
for each payment of principal, interest and fees as it becomes due hereunder.

Section 2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Revolving Loan made by such Lender to such Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) (i) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Revolving Loan made hereunder, the
Type thereof and the Interest Period, if any, applicable thereto, (B) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder, (C) the effective date and amount of
each Assignment and Assumption delivered to and accepted by it and the parties
thereto pursuant to Section 12.01, (D) the amount of any sum received by the
Administrative Agent hereunder from each applicable Borrower and each Lender’s
share thereof, and (E) all other appropriate debits and credits as provided in
this Agreement, including, without limitation, all fees, charges, expenses and
interest and (ii) each Lender shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control absent manifest error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
its Obligations in accordance with their terms.

 

54



--------------------------------------------------------------------------------

(d) Any Lender may request that the Revolving Loans made or to be made by it be
evidenced by a promissory note in substantially the form of Exhibit D (each, a
“Note”). In such event, each applicable Borrower shall prepare, execute and
deliver to such Lender such Note or Notes payable to such Lender (or its
registered assigns). Thereafter, the Revolving Loans evidenced by each such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 12.01) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 12.01, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Revolving Loans once again be evidenced as described in
clauses (a) and (b) above.

Section 2.14. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Alternate Base Rate Advance shall be payable in arrears on each Payment
Date, commencing with the first such date to occur after the Effective Date, on
any date on which the Alternate Base Rate Advance is prepaid, whether due to
acceleration or otherwise, and on the Facility Termination Date. Interest
accrued on that portion of the outstanding principal amount of any Alternate
Base Rate Advance converted into a Eurocurrency Advance on a day other than a
Payment Date shall be payable on the date of conversion. Interest accrued on
each Eurocurrency Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurocurrency Advance is prepaid,
whether by acceleration or otherwise, and on the Facility Termination Date.
Interest accrued on each Eurocurrency Advance having an Interest Period longer
than three (3) months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued pursuant to Section 2.11
shall be payable on demand. With respect to (a) interest on all Advances (other
than Alternate Base Rate Loans where the interest is based on the Alternate Base
Rate), Commitment Fees, Letter of Credit Fees and other fees hereunder, such
interest or fees shall be calculated for actual days elapsed on the basis of a
360-day year and (b) interest on Advances which are Alternate Base Rate Loans
where the interest is based on the Alternate Base Rate, such interest shall be
calculated for actual days elapsed on the basis of a 365/366-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to (x) 1:00 p.m. (New
York time), in the case of an Advance denominated in Dollars or (y) the
Applicable Time, in the case of an Advance denominated in a Foreign Currency, in
each case, at the place of payment. If any payment of principal of or interest
on an Advance, any fees or any other amounts payable to any Agent or any Lender
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.

 

55



--------------------------------------------------------------------------------

Section 2.15. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions; Availability of Revolving Loans. Promptly after receipt
thereof, the Administrative Agent will notify each Lender and L/C Issuer of the
contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, notice of a reduction of the Letter of Credit
Sublimit and prepayment notice received by it hereunder. The Administrative
Agent will notify each Lender of the interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate. Not
later than 1:00 p.m. (New York time), in the case of any Revolving Loan
denominated in Dollars, and not later than the Applicable Time, in the case of
any Revolving Loan denominated in a Foreign Currency, in each case, on each
Borrowing Date, each Lender shall make available its Revolving Loan or Revolving
Loans in funds immediately available to the Administrative Agent’s Office for
the applicable currency. The Administrative Agent will make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.

Section 2.16. Lending Installations. Each Lender may book its Revolving Loans at
any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Revolving Loans and any Notes issued hereunder
shall be deemed held by each Lender for the benefit of any such Lending
Installation. Each Lender may, by written notice to the Administrative Agent and
WBA in accordance with Article 13, designate replacement or additional Lending
Installations through which Revolving Loans will be made by it and for whose
account Revolving Loan payments are to be made.

Section 2.17. Payments Generally; Administrative Agent’s Clawback. (a) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Advance of Eurocurrency Loans (or, in the case of any
Advance of Alternate Base Rate Loans, prior to 12:00 noon (New York time) on the
date of such Advance) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.15 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Advance available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate and (B) in the
case of a payment to be made by the applicable Borrower, the interest rate
applicable to Alternate Base Rate Loans. If the applicable Borrower and such

 

56



--------------------------------------------------------------------------------

Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Advance to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Advance. Any payment by the applicable Borrower
shall be without prejudice to any claim the applicable Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume that the applicable Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable L/C Issuer, as the case may be, the amount due. In
such event, if the applicable Borrower has not in fact made such payment, then
each of the Lenders and the applicable L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the applicable L/C Issuer, as applicable, in Same
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender, the applicable L/C Issuer or
the applicable Borrower with respect to any amount owing under this subsection
(a) shall be conclusive, absent manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, fund participations in Letters of Credit and to make
payments pursuant to Section 9.06(c) are several and not joint. The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 9.06(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 9.06(c).

 

57



--------------------------------------------------------------------------------

Section 2.18. Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender ceases to have an obligation to make
Eurocurrency Loans pursuant to Section 3.03, or if any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.05, or if any Lender is a Defaulting
Lender, or if a Lender fails to consent to an amendment or waiver approved by
the Required Lenders as to any matter for which such Lender’s consent is needed,
or if any Lender is a Declining Lender under Section 2.02(b), or if any Lender
is a Protesting Lender under Section 2.22(b), then WBA may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.01), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) WBA shall have paid to the Administrative Agent the assignment fee specified
in Section 12.01(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.04) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or WBA (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws;

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver;

(f) in the case of any such assignment by a Declining Lender, such assignee
shall have consented to the applicable Facility Termination Date Extension and
shall, for all purposes, constitute a Consenting Lender; and

(g) in the case of any such assignment by a Protesting Lender, such assignee
shall have consented to make Revolving Loans to the applicable Designated
Foreign Borrower.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling WBA to require such assignment and delegation cease to
apply.

 

58



--------------------------------------------------------------------------------

Section 2.19. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations held by it (excluding any amount received by
the L/C Issuer to secure the obligations of a Defaulting Lender to fund risk
participations hereunder) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its Pro Rata Share to which it is entitled
pursuant hereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Revolving Loans and subparticipations in L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.20 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations to any assignee or
participant, other than to WBA or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

Each Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

59



--------------------------------------------------------------------------------

Section 2.20. Cash Collateral. (a) Certain Credit Support Events. Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
applicable Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
the L/C Issuer, the applicable Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.21(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts (other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent (provided that such Cash Collateral
shall be invested solely in investments that provide for preservation of
capital)) at Wells Fargo. The applicable Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.20(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent (for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders) as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the applicable Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. Notwithstanding the foregoing, no Defaulting Lender
shall be obligated to provide Cash Collateral hereunder in an amount in excess
of the Obligations owing to such Defaulting Lender hereunder.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.20 or Sections
2.03, 2.21 or 8.01 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest and the Commitment Fees accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

60



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 12.01(b)(viii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
applicable Borrower shall not be released during the continuance of a Default or
Unmatured Default (and following application as provided in this Section 2.20
may be otherwise applied in accordance with the terms of this Agreement) and
(y) the Person providing Cash Collateral and the L/C Issuer, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.21. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Agreement or the other Loan Documents (whether voluntary or
mandatory, at maturity, pursuant to Section 8.01 or otherwise, and including any
amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.01), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer, to be held as Cash
Collateral deemed provided by such Defaulting Lender for future funding
obligations of that Defaulting Lender with respect to outstanding L/C
Obligations, with a corresponding release of any Cash Collateral provided by the
applicable Borrower and/or reversal of any reallocations made among the Lenders
with respect to such L/C Obligations pursuant to Section 2.21(a)(iv); fourth, as
WBA may request (so long as no Default or Unmatured Default exists), to the

 

61



--------------------------------------------------------------------------------

funding of any Revolving Loan in respect of which that Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and WBA, to be held in a non-interest bearing deposit account (other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (provided
that such Cash Collateral shall be invested solely in investments that provide
for preservation of capital)) and released in order to satisfy obligations of
that Defaulting Lender to fund Revolving Loans under this Agreement and/or to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Unmatured
Default exists, to the payment of any amounts owing to the applicable Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Revolving Loans or L/C Borrowings in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolving Loans or L/C
Borrowings were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied first to pay the
Revolving Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied as set forth above in this sub-clause
(ii). Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender and (y) shall be limited in its right to receive
Letter of Credit Fees as provided in Section 2.03(h) (and the applicable
Borrower shall not be required to pay the amount of the Letter of Credit Fee
that would otherwise be payable for the account of such Defaulting Lender with
respect to any Letter of Credit for which the applicable Borrower has provided
Cash Collateral sufficient to cover the Fronting Exposure of that Defaulting
Lender).

 

62



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the Pro Rata
Share of each non-Defaulting Lender shall be computed without giving effect to
the Commitment of that Defaulting Lender; provided, that, (A) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, the Defaulting Lender has not provided sufficient
Cash Collateral (as determined by the Administrative Agent) and no Default or
Unmatured Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Commitment
of that non-Defaulting Lender minus (2) the aggregate Outstanding Credit
Exposure of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the applicable Borrower, the Administrative
Agent, and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.21(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the applicable
Borrower while that Lender was a Defaulting Lender; and provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.22. Designated Borrowers. (a) WBA may at any time, and from time to
time after the Effective Date designate, by written notice to the Administrative
Agent, any of its Wholly-Owned Subsidiaries as a “Designated Borrower” for
purposes of this Agreement and such Wholly-Owned Subsidiary shall thereupon
become a “Designated Borrower” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder. The
Administrative Agent shall promptly notify each Lender of each such designation
by WBA and the identity of the respective Wholly-Owned Subsidiary.

 

63



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, with respect to any Designated Borrower not
organized under the laws of the United States or any State thereof (a
“Designated Foreign Borrower”), no Lender shall be required to make Revolving
Loans to such Designated Borrower and no L/C Issuer shall be required to issue
or amend any Letter of Credit for such Designated Borrower in the event that the
making of such Revolving Loans or issuance or amendment of such Letter of Credit
would reasonably be expected to breach or violate any internal policy (other
than with respect to Designated Borrowers formed under the laws of any nation
that is a member of the Organization for Economic Cooperation and Development as
of the date hereof), law or regulation to which such Revolving Lender or L/C
Issuer is, or would be upon the making of such Revolving Loan or issuance or
amendment of such Letter of Credit, subject (any such Lender, a “Protesting
Lender”); provided that (i) any Lender or L/C Issuer, as applicable, which is
relying solely on such internal policies as the basis for not making Revolving
Loans or issuing or amending Letters of Credit may do so only if such internal
policies are being applied by such Lender or L/C Issuer to all similarly
situated borrowers seeking loans, Letters of Credit or other extensions of
credit from or with respect to doing business in such jurisdiction; and
(ii) each Lender or L/C Issuers, as applicable, shall use reasonable efforts to
designate (or identify) a different lending office for funding or booking its
Revolving Loans to such Designated Borrower or issuing or amending Letters of
Credit for the account of such Designated Borrower or to assign (or identify for
purposes of assignment of) its rights and obligations hereunder to make its
Revolving Loans to, or issue or amend Letters of Credit for the account of, such
Designated Borrower to another of its offices, branches or affiliates, if, in
the judgment of such Lender or L/C Issuer, such designation or assignment would
permit it to make Revolving Loans to such Designated Borrower or issue or amend
Letters of Credit for the account of such Designated Borrower and would not
otherwise be disadvantageous to such Lender or L/C Issuer, as applicable (and
WBA and the relevant Designated Borrower shall agree to pay all reasonable
out-of-pocket costs and expenses incurred by such Lender or L/C Issuer in
connection with any such designation or assignment).

(c) As soon as practicable (but in any event not more than five Business Days)
after receipt of notice from WBA or the Administrative Agent of WBA’s intent to
designate a Designated Foreign Borrower, any Protesting Lender shall notify WBA
and the Administrative Agent in writing of its inability to lend to such
Designated Foreign Borrower. With respect to each Protesting Lender, WBA shall,
effective on or before the date that such Designated Foreign Borrower shall have
the right to borrow under the Revolving Credit Facility, either (A) replace such
Protesting Lender with Lenders willing (in their sole discretion) to increase
their existing Commitments, or other financial institutions willing (in their
sole discretion) to become Lenders and extend new commitments, on terms
consistent with Section 2.18, or (B) cancel its request to designate such
Designated Foreign Borrower as a “Designated Borrower”.

 

64



--------------------------------------------------------------------------------

(d) Upon the payment and performance in full of all of the indebtedness,
liabilities and obligations under this Agreement of any Designated Borrower
(other than any contingent indemnification obligations for which no claim has
been made), such Designated Borrower’s status as a “Designated Borrower” shall
terminate automatically upon notice by WBA to the Administrative Agent (which
notice the Administrative Agent shall give promptly to each Lender, upon and
only upon its receipt of a request therefor from WBA). Thereafter, the Lenders
shall be under no further obligation to make any Revolving Loans to such former
Designated Borrower until such time, if ever, as it has been re-designated a
Designated Borrower by WBA.

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.01. Yield Protection. If, on or after the date of this Agreement, any
Change in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;

(b) subjects any Lender or the L/C Issuer to any Tax of any kind whatsoever
(except for (i) Indemnified Taxes or Other Taxes covered by Section 3.05, (ii)
Connection Income Taxes and (iii) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(c) imposes on any Lender, the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or the L/C Issuer;

 

65



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans (or in the case of a Change in Law with respect to Taxes, any Revolving
Loan) or of maintaining its obligation to make any such Revolving Loan or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the L/C
Issuer, WBA shall pay, or shall cause the applicable Borrower to pay, to such
Lender or the L/C Issuer such additional amount or amounts as will compensate
such Lender or the L/C Issuer for such additional costs incurred or reduction
suffered. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation under this Section 3.01 based on the occurrence of a Change in Law
arising solely from (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives promulgated
thereunder or issued in connection therewith or (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, unless such Lender is generally seeking compensation from other
borrowers that are similarly situated to and of similar creditworthiness with
respect to its similarly affected commitments, loans and/or participations under
agreements with such borrowers having provisions similar to this Section 3.01.

Section 3.02. Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests. (a) Changes in Capital Adequacy. If any Lender
or the L/C Issuer determines that any Change in Law after the date of this
Agreement affecting such Lender, the L/C Issuer or any Lending Installation of
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the L/C Issuer or the Revolving Loans made by such Lender or Letters of Credit
issued by the L/C Issuer, to a level below that which such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the L/C
Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s holding
company with respect to capital adequacy), then from time to time WBA will pay
to such Lender or the L/C Issuer such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered. Notwithstanding the foregoing,
no Lender shall be entitled to seek compensation under this Section 3.02 based
on the occurrence of a Change in Law arising solely from (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith or (y) all

 

66



--------------------------------------------------------------------------------

requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, unless such Lender is generally seeking
compensation from other borrowers that are similarly situated to and of similar
creditworthiness with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 3.02.

(b) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
Section 3.01 or subsection (a) of this Section and delivered to WBA shall be
conclusive absent manifest error. WBA shall pay, or shall cause the applicable
Borrower to pay, to such Lender or the L/C Issuer the amount shown as due on any
such certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section or Section 3.01 shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that WBA shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section or Section 3.01 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer notifies WBA of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements. WBA shall pay (or cause the applicable
Borrower to pay) to each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Loans
denominated in a Foreign Currency, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or
Revolving Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Revolving Loan, provided WBA shall have
received at least 30 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. Such Lender shall deliver a
certificate to WBA setting forth in reasonable detail a calculation of such
actual costs incurred by such Lender and shall certify that it is generally
charging such

 

67



--------------------------------------------------------------------------------

costs to similarly situated customers of similar creditworthiness of the
applicable Lender under agreements having provisions similar to this
Section 3.02(d) after consideration of such factors as such Lender then
reasonably determines to be relevant (which determination shall be made in good
faith). If a Lender fails to give notice 30 days prior to the relevant Payment
Date, such additional costs shall be due and payable 30 days from receipt of
such notice. For the avoidance of doubt, any amounts paid under this
Section 3.02(d) shall be without duplication of eurocurrency adjustments in the
definition of “Eurocurrency Rate”.

Section 3.03. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Foreign Currency in the London interbank market,
then, on notice thereof by such Lender to WBA through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Loans or to
convert Alternate Base Rate Loans to Eurocurrency Loans shall be suspended until
such Lender notifies the Administrative Agent and WBA that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
each applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Revolving Loans are
denominated in Dollars, convert all Eurocurrency Loans of such Lender to
Alternate Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.

Section 3.04. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, WBA shall, or shall cause the
applicable Borrower to, promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Revolving Loan
other than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Loan or other than upon at least three
(3) Business Days’ prior notice to the Administrative Agent (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise, but excluding any
prepayment or conversion required pursuant to Section 3.03);

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Revolving Loan) to prepay, borrow, continue or convert
any Revolving Loan other than an Alternate Base Rate Loan on the date or in the
amount or currency notified by such Borrower; or

 

68



--------------------------------------------------------------------------------

(c) any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by WBA pursuant to
Section 2.18;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Revolving
Loan or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract. WBA shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by WBA to the Lenders under this
Section 3.04, each Lender shall be deemed to have funded each Eurocurrency Loan
made by it at the Eurocurrency Rate for such Revolving Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for such
currency and for a comparable amount and for a comparable period, whether or not
such Eurocurrency Loan was in fact so funded.

Section 3.05. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

(i) Any and all payments by or on account of any obligation of the applicable
Loan Party hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the applicable
Loan Party or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such laws as determined by such
Loan Party or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.

(ii) If the applicable Loan Party or the Administrative Agent shall be required
by applicable law to withhold or deduct any Taxes from any payment, then
(A) such Loan Party or the Administrative Agent, as applicable, shall withhold
or make such deductions as are determined by such Loan Party or the
Administrative Agent, as applicable, to be required based upon the information
and documentation it, or the applicable taxing authority, has received pursuant
to subsection (e) below (for the avoidance of doubt, in the case of any such
information and documentation received by an applicable taxing authority, solely
to the extent such Loan Party or the Administrative Agent has been provided with
a copy of such

 

69



--------------------------------------------------------------------------------

information and documentation or otherwise has actual knowledge of such
information and documentation and, in each case, is entitled to rely thereon),
(B) such Loan Party or the Administrative Agent, as applicable, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or the L/C Issuer receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, WBA shall timely pay, or shall cause the applicable Borrower to pay,
any Other Taxes to the relevant Governmental Authority in accordance with
applicable laws.

(c) Indemnification. (i) Without limiting the provisions of subsection (a) or
(b) above, WBA shall, or shall cause the applicable Borrower to, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the applicable Borrower or the
Administrative Agent or paid by the Administrative Agent or such Lender or the
L/C Issuer, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. WBA shall also, or shall cause the applicable Borrower
to, indemnify the Administrative Agent, and shall make payment in respect
thereof within thirty (30) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii)(x)(1) of this subsection. A
certificate as to the amount of any such payment or liability delivered to WBA
by a Lender or the L/C Issuer (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify (x) WBA, each applicable
Borrower and the Administrative Agent, and shall make payment in respect thereof
within thirty (30) days after demand therefor, against any and all Taxes and any
and all related losses, claims,

 

70



--------------------------------------------------------------------------------

liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for WBA, each applicable Borrower or the
Administrative Agent) incurred by or asserted against WBA, such applicable
Borrower or the Administrative Agent by any Governmental Authority as a result
of (1) the failure by such Lender or the L/C Issuer to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer to WBA, each applicable Borrower or
the Administrative Agent pursuant to subsection (e) or (2) the failure of such
Lender to comply with the provisions of Section 12.01(d) relating to the
maintenance of a Participant Register and (y) the Administrative Agent against
any Indemnified Taxes or Other Taxes attributable to such Lender or the L/C
Issuer (but only to the extent WBA or the applicable Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of WBA to do so or cause the applicable
Borrower to do so) or Excluded Taxes attributable to such Lender or L/C Issuer,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by WBA or the Administrative Agent, as
the case may be, after any payment of Taxes by WBA, any Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.05, WBA or the applicable Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to WBA and the applicable
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by law to report such payment or other evidence of such payment
reasonably satisfactory to WBA, the applicable Borrower or the Administrative
Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and L/C Issuer shall
deliver to WBA, the applicable Borrower, the Administrative Agent or the
applicable taxing authority, at the time or times prescribed by applicable laws
or when reasonably requested by WBA, the applicable Borrower or the
Administrative Agent, such properly completed and executed documentation

 

71



--------------------------------------------------------------------------------

prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information (A) to secure any applicable
exemption from, or reduction in the rate of, deduction or withholding imposed by
any jurisdiction in respect of any payments to be made by WBA or the applicable
Borrower to such Lender or L/C Issuer, and (B) as will permit WBA, the
applicable Borrower or the Administrative Agent, as the case may be, to
determine (1) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (2) if applicable, the required rate of
withholding or deduction, and (3) such Lender’s or L/C Issuer’s, as applicable,
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender or L/C Issuer, as
applicable, by WBA or the applicable Borrower pursuant to this Agreement or
otherwise to establish such Lender’s or L/C Issuer, as applicable, status for
withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the applicable
Borrower is a “United States person” within the meaning of Section 7701(a)(30)
of the Code (or, if such Borrower is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes),

(A) any Lender or L/C Issuer, as applicable, that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (or, if such Lender or L/C
Issuer is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, the Person treated as its owner for U.S. federal income tax
purposes) shall deliver to WBA, the applicable Borrower and the Administrative
Agent on or prior to the date on which such Lender or L/C Issuer becomes a
Lender or L/C Issuer under this Agreement (and from time to time thereafter upon
the request of WBA, the applicable Borrower or the Administrative Agent)
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by WBA, the applicable Borrower or the Administrative Agent as will
enable WBA, applicable Borrower or the Administrative Agent, as the case may be,
to determine whether or not such Lender or L/C Issuer is subject to backup
withholding or information reporting requirements;

 

72



--------------------------------------------------------------------------------

(B) each Foreign Lender (or, if a Lender is disregarded as an entity separate
from its owner for U.S. federal income tax purposes and a non-U.S. person for
U.S. federal income tax purposes is treated as its owner, such non-U.S. person)
that is entitled under the Code or any applicable treaty to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to WBA, the applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of WBA,
the applicable Borrower or the Administrative Agent, but only if such Foreign
Lender (or, if such Lender is disregarded as an entity separate from its owner
for U.S. federal income tax purposes, the non-U.S. Person treated as its owner
for U.S. federal income tax purposes) is legally entitled to do so), whichever
of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the
non-U.S. Person treated as its owner for U.S. federal income tax purposes)
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such Foreign
Lender (or such other Person) is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) executed originals of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit WBA, the applicable Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

73



--------------------------------------------------------------------------------

(C) each Lender and L/C Issuer shall deliver to the Administrative Agent, WBA
and the applicable Borrower such documentation reasonably requested by the
Administrative Agent, WBA or the applicable Borrower as will be sufficient for
the Administrative Agent, WBA and the applicable Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender or L/C
Issuer are subject to withholding tax under FATCA. Solely for purposes of this
sub-clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii) Each Lender and L/C Issuer shall promptly (A) notify WBA, the applicable
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender or L/C Issuer, as applicable, and as may be reasonably
necessary (including the re-designation of its Lending Installation) to avoid
any requirement of applicable laws of any jurisdiction that WBA, the applicable
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender or L/C Issuer.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer. If the
Administrative Agent or any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by WBA or any Borrower or with respect to which
WBA or any Borrower have paid additional amounts pursuant to this Section, it
shall pay to WBA or such Borrower, respectively, an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by WBA or such Borrower, respectively, under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent or such Lender or the L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that WBA
or the applicable Borrower, as the case may be, upon the request of the
Administrative Agent or

 

74



--------------------------------------------------------------------------------

such Lender or the L/C Issuer, agrees to repay the amount paid over to WBA or
such Borrower, respectively (plus any penalties, interest (to the extent accrued
from the date such refund is paid over to WBA or such Borrower, respectively) or
other charges imposed by the relevant Governmental Authority), to the
Administrative Agent or such Lender or the L/C Issuer in the event the
Administrative Agent or such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender or the L/C Issuer to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to WBA, the applicable Borrower or any other Person.

Section 3.06. Mitigation Obligations. If any Lender or the L/C Issuer requests
compensation under Section 3.01 or Section 3.02, or WBA or the applicable
Borrower is required to pay any additional amount to any Lender or the L/C
Issuer or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.05, or if any Lender or the L/C Issuer gives a
notice pursuant to Section 3.03, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Installation
for funding or booking its Revolving Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01, 3.02 or
3.05, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.03, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the L/C Issuer. WBA
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the L/C Issuer in connection with any such designation or assignment.

Section 3.07. Inability to Determine Rates.

(a) If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Loan or a conversion to or continuation thereof that
(i) deposits (whether in Dollars or a Foreign Currency) are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Loan, (ii) adequate and reasonable means do
not exist for determining the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Loan (whether denominated in
Dollars or a Foreign Currency), or (iii) the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Revolving
Loan, the Administrative Agent will promptly so notify WBA and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Loans
in the affected currency shall be suspended until

 

75



--------------------------------------------------------------------------------

the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, any Borrower may revoke any pending
request for an Advance of, conversion to or continuation of Eurocurrency Loans
of the affected currency or, failing that, will be deemed to have converted such
request into a request for Alternate Base Rate Loans in the amount specified
therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
made by notice to the Borrower and shall be conclusive absent manifest error),
or the Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

(i) (A) deposits (whether in Dollars or any Foreign Currency) are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of any applicable Eurocurrency Loan for the
applicable currency or (B) adequate and reasonable means do not exist for
ascertaining LIBOR for the applicable currency for any requested Interest
Period, including, without limitation, because the Eurocurrency Base Rate is not
available or published on a current basis, and in each case such circumstances
are unlikely to be temporary, or

(ii) the administrator of the Eurocurrency Base Rate for the applicable currency
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR for
the applicable currency or the Eurocurrency Base Rate for the applicable
currency shall no longer be made available, or used for determining the interest
rate of loans (such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans in the U.S. market denominated in the applicable currency
being executed at the time, or that include language similar to that contained
in this Section 3.07, are being generally executed or amended, as applicable, to
incorporate or adopt, as applicable, a new benchmark interest rate to replace
LIBOR for the applicable currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement (a “LIBOR
Successor Amendment”) to replace the Eurocurrency Base Rate with respect to the
applicable currency with an alternate benchmark rate, giving due consideration
to any evolving or then existing convention for similar syndicated credit
facilities in the U.S. market denominated in the applicable currency for such
alternative benchmarks (any such proposed rate, a “Replacement Rate”)

 

76



--------------------------------------------------------------------------------

and any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

If no Replacement Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Alternate Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Revolving
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for an Advance of
Alternate Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Section 3.08. Survival. All of WBA’s and the applicable Borrower’s obligations
under this Article 3 shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Initial Effectiveness. The Lenders’ Commitments and the
obligations of the L/C Issuers to issue Letters of Credit shall become effective
hereunder on and as of the first date (the “Effective Date”) on which WBA has
furnished to the Administrative Agent (or, in the case of Section 4.01(viii),
WBA shall have paid) the following:

(i) Copies of the articles of incorporation of WBA, together with all amendments
thereto, and a certificate of good standing for WBA, each certified by the
appropriate governmental officer in its jurisdiction of incorporation;

(ii) Copies, certified by the Secretary, Assistant Secretary or General Counsel
of WBA, of WBA’s by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which it is a party and a certification that there have been no
changes to its Articles of incorporation provided pursuant to Section 4.01(i);

 

77



--------------------------------------------------------------------------------

(iii) An incumbency certificate, executed by the Secretary, Assistant Secretary
or General Counsel of WBA, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers or employees of WBA
authorized to sign the Loan Documents to which WBA is a party and to request
Revolving Loans hereunder, upon which certificate the Agents and the Lenders
shall be entitled to rely until informed of any change in writing by WBA;

(iv) An officer’s certificate, substantially in the form of Exhibit G, dated as
of the Effective Date, signed by an Authorized Officer of WBA, certifying that
(x) on the Effective Date, no Default or Unmatured Default has occurred and is
continuing and (y) the representations and warranties contained in Article 5 are
true and correct in all material respects (except to the extent such
representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of the Effective Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;

(v) A written opinion (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Simpson Thacher & Bartlett LLP in form and
substance reasonably acceptable to the Administrative Agent;

(vi) Each Note requested by any Lender pursuant to Section 2.13 executed by the
applicable Borrower and payable to the order of each such requesting Lender;

(vii) Evidence satisfactory to the Administrative Agent that the Existing Credit
Agreement has been, or shall simultaneously on the Effective Date be, terminated
(except for those provisions that expressly survive the termination thereof) and
all loans outstanding and other amounts owed to the lenders or agents thereunder
shall have been, or simultaneously with the initial Advance hereunder will, be
paid in full;

(viii) All fees, costs and expenses due and payable to the Administrative Agent,
for itself and on behalf of the Lenders (including pursuant to the Fee Letter),
or its counsel on the Effective Date and (in the case of expenses) for which WBA
has received an invoice at least three (3) Business Days prior to the Effective
Date;

 

78



--------------------------------------------------------------------------------

(ix) At least three (3) Business Days prior to the Effective Date, WBA shall
have provided the documentation and other information to the Administrative
Agent that is required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, to the extent such information was
reasonably requested by the Arranger or a Lender in writing at least ten
(10) days prior to the Effective Date; and

(x) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) customary written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02. Each Request for Credit Extension. Neither the Lenders nor the L/C
Issuers shall be required to honor any Request for Credit Extension unless on
the applicable Borrowing Date:

(a) The Effective Date shall have occurred;

(b) In the case of the Initial Borrowing Date:

(i) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related audited statements of operations, stockholders’
equity and cash flows of WBA for each of the three fiscal years most recently
ended at least 90 days prior to the Initial Borrowing Date and (b) unaudited
consolidated balance sheets and related unaudited statements of operations,
stockholders’ equity and cash flows of WBA for each subsequent fiscal quarter
ended at least 45 days prior to the Initial Borrowing Date; provided that the
filing of financial statements complying with the foregoing requirements on Form
10-K or Form 10-Q,

 

79



--------------------------------------------------------------------------------

as the case may be, by WBA will satisfy the applicable conditions set forth in
this clause (b)(i). The Administrative Agent acknowledges the receipt of each of
(i) WBA’s Form 10-K or 10-K/A for the fiscal years ended August 31, 2015,
August 31, 2016 and August 31, 2017 and Form 10-Q for the quarterly periods
ended November 30, 2017, February 28, 2018 and May 31, 2018 (each of which are
deemed to have been delivered by or on behalf of WBA). Notwithstanding the
foregoing, in no event shall WBA be required to change its fiscal year end date;

(ii) The Administrative Agent shall have received a solvency certificate from
the chief financial officer or other financial officer of WBA in the form
attached as Exhibit H hereto; and

(iii) WBA shall have paid all fees, costs and expenses due and payable to the
Administrative Agent, for itself and on behalf of the Agents and the Lenders, or
its counsel on the Initial Borrowing Date and (in the case of expenses) for
which WBA has received an invoice at least three (3) Business Days prior to the
Initial Borrowing Date.

(c) In the case of each Borrowing Date (including, for the avoidance of doubt,
the Initial Borrowing Date):

(i) No Default or Unmatured Default has occurred and is continuing, or would
result from such Request for Credit Extension;

(ii) Each of the representations and warranties contained in (i) Section 5.01,
Section 5.02, Section 5.03, Section 5.07, Section 5.08, Section 5.09 and
Section 5.12, in each case, only with respect to the Borrower making a Request
for Credit Extension (but excluding the representation and warranty contained in
Section 5.08 if the Borrower making the Request for Credit Extension is WBA) and
(ii) Section 5.04, Section 5.10 and Section 5.11 (only as of the Initial
Borrowing Date) are, in each case, true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
such Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects (except to
the extent such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date; and

 

80



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.08.

Each Request for Credit Extension shall constitute a representation and warranty
by the applicable Borrower that the applicable conditions contained in
Section 4.02 have been satisfied.

Section 4.03. Initial Advance to Each Designated Borrower. Neither the Lenders
nor the L/C Issuers shall be required to honor any initial Request for Credit
Extension by any Designated Borrower following any designation of such
Designated Borrower as a Borrower hereunder pursuant to Section 2.22 unless the
Administrative Agent shall have received on or before the date of such initial
Advance or L/C Credit Extension each of the following:

(a) Copies of the articles or certificate of incorporation, certificate of
partnership, articles or certificate of organization or other similar formation
document, instrument or agreement, as the case may be, of such Designated
Borrower, together with all amendments thereto, and a certificate of good
standing (or the equivalent thereof, if any, in any foreign jurisdiction), each
certified by the appropriate governmental officer in its jurisdiction of
formation;

(b) Copies, certified by the Secretary, Assistant Secretary or General Counsel
of such Designated Borrower, of such Designated Borrower’s by-laws (or
equivalent organizational document) and of its Board of Directors’ resolutions
and/or resolutions or actions of any other body authorizing the execution of the
Loan Documents to which it is a party and a certification that there have been
no changes to its articles of incorporation, certificate of partnership,
articles or certificate of organization or other similar formation document,
instrument or agreement, as the case may be, provided pursuant to
Section 4.03(a);

(c) An incumbency certificate, executed by the Secretary, Assistant Secretary or
General Counsel (or other comparable officer) of such Designated Borrower, which
shall identify by name and title and bear the signatures of the Authorized
Officers and any other officers or employees of such Designated Borrower
authorized to sign the Loan Documents to which it is a party and to request
Revolving Loans hereunder, upon which certificate the Agents and the Lenders
shall be entitled to rely until informed of any change in writing by such
Designated Borrower;

(d) A written opinion (addressed to the Administrative Agent and the Lenders) of
Simpson Thacher & Bartlett LLP or other counsel to such Designated Borrower, in
form and substance reasonably acceptable to the Administrative Agent;

 

81



--------------------------------------------------------------------------------

(e) Each Note requested by any Lender pursuant to Section 2.13 executed by such
Designated Borrower and payable to the order of each such requesting Lender;

(f) At least three (3) Business Days prior to the initial Advance or L/C Credit
Extension, as applicable, to such Designated Borrower, documentation and other
information that is required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, to the extent such information was
reasonably requested by the Administrative Agent or a Lender in writing at least
ten (10) days prior to date of such Designated Borrower’s initial Request for
Credit Extension;

(g) To the extent such Designated Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least three (3) Business
Days prior to the initial Advance or L/C Credit Extension, as applicable, to
such Designated Borrower, such Designated Borrower shall deliver a Beneficial
Ownership Certification; and

(h) An executed Joinder Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

WBA represents and warrants as follows to each Lender, each L/C Issuer and the
Agents as of the Effective Date, each Extension Date and thereafter on each date
as required by Section 4.02 (it being agreed that the representations and
warranties contained in (i) Sections 5.05 and 5.06 shall be made only as of the
Effective Date and each Extension Date, (i) Section 5.11 shall be made only as
of the Initial Borrowing Date and each Extension Date and (iii) Section 5.01,
Section 5.02, Section 5.03, Section 5.07, Section 5.08, Section 5.09 and
Section 5.12 shall be made only with respect to the Borrower making the
applicable Request for Credit Extension (provided that the representation and
warranty contained in Section 5.08 shall not be made if the Borrower making the
Request for Credit Extension is WBA)):

Section 5.01. Existence and Standing. Each Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

Section 5.02. Authorization and Validity. Each Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by each Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of each Borrower enforceable against such
Borrower in accordance with their terms, except as may be limited by bankruptcy,
insolvency or similar laws relating to or affecting creditors’ rights generally
and by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

Section 5.03. No Conflict; Government Consent. (a) Neither the execution and
delivery by each Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on such Borrower, (ii) such Borrower’s bylaws, articles
or certificate of incorporation, partnership agreement, certificate of
partnership, operating agreement or other management agreement, articles or
certificate of organization or other similar formation, organizational or
governing documents, instruments and agreements, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which such
Borrower is a party or is subject, or by which it, or its Property, is bound,
except in the case of clauses (i) and (iii) where such violation would not
reasonably be expected to have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by any Borrower, is required to
be obtained by such Borrower in connection with the execution and delivery of
the Loan Documents, the borrowings under the Loan Documents, the payment and
performance by such Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04. Financial Statements. The August 31, 2017 audited consolidated
financial statements of WBA and its Subsidiaries heretofore delivered to the
Arrangers and the Lenders, copies of which are included in WBA’s Annual Report
on Form 10-K as filed with the SEC and, if applicable, the audited consolidated
financial statements of WBA and its Subsidiaries as of the last day of the
fiscal year for which WBA has most recently filed an annual report on Form 10-K,
and (ii) the unaudited consolidated financial statements of WBA and its
Subsidiaries for each of November 30, 2017, February 28, 2018 and May 31, 2018,
copies of which are included in WBA’s quarterly report on Form 10-Q as filed
with the SEC, and, if applicable, the unaudited consolidated financial

 

83



--------------------------------------------------------------------------------

statements of WBA and its Subsidiaries as of the last day of the most recent
fiscal quarter for which WBA has most recently filed a quarterly report on Form
10-Q, (a) were prepared in accordance with GAAP, (b) fairly present in all
material respects the consolidated financial condition and operations of WBA and
its Subsidiaries at such date and the consolidated results of their operations
and cash flows for the period then ended and (c) show all material indebtedness
and other liabilities, direct or contingent, of WBA and its Subsidiaries as of
the date thereof that are required under Agreement Accounting Principles to be
reflected thereon.

Section 5.05. Material Adverse Effect. Except as disclosed in the Borrower SEC
Reports (excluding any disclosures set forth in any risk factor section and in
any section relating to forward-looking or safe harbor statements), since
August 31, 2017, there has been no material adverse effect on the financial
condition, results of operations, business or Property of WBA and its
Subsidiaries taken as a whole.

Section 5.06. Litigation. As of the Effective Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting WBA or
any of its Subsidiaries which has not been disclosed in the Borrower SEC
Reports, (a) that would reasonably be expected to have a Material Adverse Effect
or (b) which seeks to prevent, enjoin or delay the making of any Revolving Loan
or otherwise calls into question the validity of any Loan Document and as to
which there is a reasonable possibility of an adverse decision.

Section 5.07. Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of each Advance or drawing under each Letter of Credit, margin stock
(as defined in Regulation U) constitutes not more than twenty-five percent (25%)
of the value of those assets of any Borrower which are subject to any limitation
on sale or pledge, or any other restriction hereunder.

Section 5.08. Borrowers. Each Borrower (other than WBA) is a Wholly-Owned
Subsidiary of WBA.

Section 5.09. Investment Company Act. No Borrower is an “investment company”, a
company “controlled by” an “investment company” or a company required to
register as an “investment company,” each as defined in the Investment Company
Act of 1940, as amended.

 

84



--------------------------------------------------------------------------------

Section 5.10. OFAC, FCPA. None of WBA, any of its Subsidiaries, or, to the
knowledge of WBA, any directors or officers of WBA or any of its Subsidiaries,
is the subject of Sanctions. None of WBA or its Subsidiaries is located,
organized or resident in a country or territory that is the subject of
Sanctions. No part of the proceeds of the Revolving Loans or L/C Advances shall
be used by any Borrower in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended or Sanctions. Any Lender may elect not to
benefit from the representation set forth in this Section 5.10 by providing
prior written notice of such election to the Administrative Agent and WBA (such
Lender, a “Section 5.10 Restricted Lender”). This Section 5.10 shall only apply
for the benefit of a Section 5.10 Restricted Lender to the extent that this
Section 5.10 would not result in any violation of or liability under EU
Regulation (EC) 2271/96 or §7 of the German Aussenwirtschaftsverordnung. In
connection with any amendment, waiver, determination or direction relating to
this Section 5.10, the Advance or Commitment of any Section 5.10 Restricted
Lender will be excluded for the purpose of determining whether any consent
pursuant to Section 8.02 has been obtained.

Section 5.11. Solvency. As of the Initial Borrowing Date, (i) each of the Fair
Value and the Present Fair Salable Value of the assets of WBA and its
Subsidiaries, taken as a whole, exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) WBA and its Subsidiaries, taken as a whole, have
sufficient capital to ensure that it is a going concern; and (iii) WBA and its
Subsidiaries, taken as a whole, have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable. Capitalized terms used in this Section 5.11 but not otherwise
defined herein shall have the meanings set forth in Exhibit H hereto.

Section 5.12. Disclosure. All information (other than financial projections and
other forward-looking information and information of a general economic or
industry nature) (as used in this Section 5.12, the “Information”) provided by
or on behalf of the Borrower or its representatives to the Agents or the Lenders
in written form in connection with the transactions contemplated hereby does
not, when taken as a whole, and will not, when furnished and when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, when taken as
a whole, not materially misleading when taken as a whole and in light of the
circumstances under which such statements were made (giving effect to any
supplements then or theretofore furnished).

ARTICLE 6

COVENANTS

From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Revolving Loan or other Obligation hereunder (other than any
contingent indemnification obligations for which no claim has been made) shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding:

 

85



--------------------------------------------------------------------------------

Section 6.01. Financial Reporting. WBA will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent for the Administrative
Agent’s distribution to the Lenders and L/C Issuers:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date WBA’s annual report on Form 10-K is
required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the first fiscal year of WBA ending after
the Effective Date), a consolidated balance sheet as of the end of such period,
related statements of earnings, statements of equity and cash flows, prepared in
accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
together with an audit report certified by independent certified public
accountants of recognized standing, whose opinion shall not be qualified as to
the scope of the audit or as to the status of the Borrower and its consolidated
Subsidiaries as a going concern, accompanied by any management letter prepared
by said accountants.

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date
WBA’s quarterly report on Form 10-Q is required to be filed with the SEC after
giving effect to any extensions permitted by the SEC (commencing with the first
fiscal quarter ending after the Effective Date), for itself and its
Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and consolidated unaudited statements of earnings, statements of
equity and cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer, chief
accounting officer or treasurer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in Section 6.10 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof, it being understood and agreed that in the event the Borrower delivers
a notice to the Administrative Agent pursuant to the proviso to the definition
of “Agreement Accounting Principles” the Borrower shall deliver an additional
calculation of compliance with the financial covenant set forth in

 

86



--------------------------------------------------------------------------------

Section 6.10 demonstrating that notwithstanding GAAP in effect at such time, the
Borrower has complied with Section 6.10 under GAAP as in effect and applied
immediately before such change in GAAP (in the case of such a notice under
“Agreement Accounting Principles); provided that in no event shall the Borrower
be required to furnish the Administrative Agent with more than one version of
financial statements pursuant to Section 6.01(a) or Section 6.01(b) prepared in
accordance with different versions of GAAP as a result of any such notice.

(d) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.01 which
WBA or any of its Subsidiaries files with the SEC.

(e) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of WBA and its Subsidiaries
as the Administrative Agent, including at the request of any Lender or L/C
Issuer, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which WBA posts such documents, or provides a link
thereto on WBA’s website on the Internet at
http://investor.walgreensbootsalliance.com or such other website with respect to
which WBA may from time to time notify the Administrative Agent and to which the
Lenders and L/C Issuers have access; or (ii) on which such documents are posted
on WBA’s behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender, each L/C Issuer and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent) or filed electronically through EDGAR and
available on the Internet at www.sec.gov; provided that WBA shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
or filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by WBA with any such request for
delivery.

WBA hereby acknowledges that (a) the Administrative Agent and/or the Arrangers
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of WBA hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to WBA or its Affiliates, or the

 

87



--------------------------------------------------------------------------------

respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. WBA hereby agrees that (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” WBA shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to WBA or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not designated “Public Side Information.”

Section 6.02. Use of Proceeds. Each Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Advances and the Letters of Credit for
general corporate purposes (which may include, without limitation, financing the
consideration for and fees and expenses related to any Material Acquisition or
other Acquisition). Each Borrower shall use the proceeds of the Advances and
Letters of Credit in compliance with all applicable legal and regulatory
requirements and any such use shall not result in a violation of any such
requirements, including, without limitation, Regulation U and Regulation X, the
Securities Act of 1933 and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

Section 6.03. Notice of Default. WBA will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default.

Section 6.04. Conduct of Business. WBA will, and will cause each of its Major
Subsidiaries to, except as otherwise permitted by Section 6.07, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except in each case (other than valid existence of any Borrower)
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

88



--------------------------------------------------------------------------------

Section 6.05. Compliance with Laws. WBA will, and will cause each of its Major
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws and paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith), except to the
extent such noncompliance would not have a Material Adverse Effect.

Section 6.06. Inspection; Keeping of Books and Records. Subject to applicable
law and third party confidentiality agreements entered into by WBA or any
Subsidiary in the ordinary course of business, WBA will, and will cause each
Subsidiary to, permit the Administrative Agent, during the continuance of a
Default or Unmatured Default, by its representatives and agents, to inspect any
of the Property, books and financial records of WBA and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
WBA and each Subsidiary, and to discuss the affairs, finances and accounts of
WBA and each Subsidiary with their respective officers at such reasonable times
and intervals as the Administrative Agent may designate but in all events upon
reasonable prior notice to WBA’s Finance Department, Attention: Claudio Moreno.
WBA shall keep and maintain, and cause each of its Subsidiaries to keep and
maintain, in all material respects, proper books of record and account in which
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to their respective businesses and activities.

Section 6.07. Merger. (a) WBA will not merge into or consolidate with any other
Person, unless (i) the Person formed by such consolidation or into which WBA is
merged shall be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and shall
expressly assume pursuant to an instrument executed and delivered to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent, WBA’s obligations for the due and punctual payment of the
Obligations and the performance of every covenant of this Agreement on the part
of WBA to be performed; and (ii) immediately after giving effect to such
transaction, no Default or Unmatured Default shall have occurred and be
continuing. For the avoidance of doubt, this Section 6.07 shall only apply to a
merger or consolidation in which WBA is not the surviving Person.

(b) Upon any consolidation by WBA with or merger by WBA into any other Person,
the successor Person formed by such consolidation or into which WBA is merged
shall succeed to, and be substituted for, and may exercise every right and power
of, WBA under this Agreement with the same effect as if such successor Person
had been named as WBA herein.

 

89



--------------------------------------------------------------------------------

Section 6.08. Sale of Assets. WBA will not lease, sell or otherwise dispose of,
or permit one or more Subsidiaries to lease, sell or otherwise dispose of, all
or substantially all of the Property of WBA and the Subsidiaries, taken as a
whole, to any Person, unless, immediately before and after giving effect
thereto, no Default or Unmatured Default would exist.

Section 6.09. Liens. No Borrower will, and WBA will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as WBA reasonably deems necessary or desirable
consistent with past practices.

(f) Precautionary Liens provided by any Borrower or Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
any Borrower or Major Subsidiary which transaction is determined by the Board of
Directors of such Borrower or Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States.

 

90



--------------------------------------------------------------------------------

(g) Liens existing on the date hereof securing Indebtedness for Borrowed Money
(and the replacement, extension or renewal thereof upon or in the same
property).

(h) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 15% of Total Tangible Assets.

(i) Liens on deposits, cash or cash equivalents, if any, in favor of the L/C
Issuers to cash collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

(l) Liens existing on property of any Person acquired by any Borrower or Major
Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

Section 6.10. Financial Covenant. As of the last day of each fiscal quarter of
WBA, commencing with the first full fiscal quarter-end date occurring after the
Effective Date, the ratio of Consolidated Debt to Total Capitalization shall not
be greater than 0.60:1.00; provided that upon the consummation of any Material
Acquisition and the written election of WBA to the Administrative Agent (which
shall promptly notify the Lenders) no later than thirty days following the
consummation of a Material Acquisition, the maximum permitted ratio of
Consolidated Debt to Total Capitalization set forth above shall increase to 0.70
to 1.00 with respect to the last day of the fiscal quarter during which such
Material Acquisition shall have been consummated and the last day of each of the
immediately following three consecutive fiscal quarters; provided further that
(i) WBA may only make an election pursuant to the immediately preceding proviso
on two separate occasions prior to the Facility Termination Date and (ii) from
the period beginning on the date the definitive documentation relating to any
Material Acquisition is entered into (or, in the case of a Material Acquisition
in the form of a tender offer or similar transaction, after the offer shall have
been launched) prior to the date such Material Acquisition is consummated (or
such definitive documentation is terminated), any Acquisition Debt and the
proceeds thereof shall be excluded from the calculation of the ratio of
Consolidated Debt to Total Capitalization.

 

91



--------------------------------------------------------------------------------

Section 6.11. Sanctions. WBA and its Subsidiaries will not, directly or, to the
knowledge of WBA, indirectly, (a) use the proceeds of the Revolving Loans or L/C
Advances, or (b) lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity, in each
case, to fund any activities or business (x) of or with any individual or entity
named on the most current list of Specially Designated Nationals or Blocked
Persons maintained by OFAC or the U.S. Department of State, or (y) in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, except in the case of (a) or (b) to the extent
licensed by OFAC or otherwise permissible under U.S. law. Any Lender may elect
not to benefit from the covenants set forth in this Section 6.11 by providing
prior written notice of such election to the Administrative Agent and WBA (such
Lender, a “Section 6.11 Restricted Lender”). This Section 6.11 shall only apply
for the benefit of a Section 6.11 Restricted Lender to the extent that this
Section 6.11 would not result in any violation of or liability under EU
Regulation (EC) 2271/96 or §7 of the German Aussenwirtschaftsverordnung. In
connection with any amendment, waiver, determination or direction relating this
Section 6.11, the Advance or Commitment of any Section 6.11 Restricted Lender
will be excluded for the purpose of determining whether any consent pursuant to
Section 8.02 has been obtained.

ARTICLE 7

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01. Breach of Representations or Warranties. Any representation or
warranty made by WBA to the Lenders, the L/C Issuers or the Administrative Agent
under this Agreement, or any certificate or information delivered in connection
with this Agreement, shall be false in any material respect when made or deemed
made.

Section 7.02. Failure to Make Payments When Due. Nonpayment of (a) principal of
any Revolving Loan or any L/C Obligation when due, or (b) interest upon any
Revolving Loan or any L/C Obligation, any Commitment Fee, any Letter of Credit
Fee (including an amount necessary to Cash Collateralize any L/C Obligation) or
other payment Obligations under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

Section 7.03. Breach of Covenants. The breach by WBA of (a) any of the terms or
provisions of Section 6.03, 6.07, 6.08, 6.09 or 6.10 or (b) any of the other
terms or provisions of this Agreement which is not remedied within thirty
(30) days after WBA knows of the occurrence thereof.

 

92



--------------------------------------------------------------------------------

Section 7.04. Cross Default. (a) Any Borrower or any Major Subsidiary shall fail
to pay any principal of or premium or interest on (x) any Indebtedness for
Borrowed Money which is outstanding in a principal amount of at least the
Requisite Amount in the aggregate (but excluding indebtedness arising hereunder)
or (y) a Capitalized Lease in respect of any single Property in an amount equal
to at least $500,000,000, in each case, of such Borrower or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness for
Borrowed Money or Capitalized Lease, as applicable, unless adequate provision
for any such payment has been made in form and substance satisfactory to the
Required Lenders.

(b) Any (x) Indebtedness for Borrowed Money of any Borrower or any Major
Subsidiary which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate or (y) Capitalized Lease in respect of any single
Property in an amount equal to at least $500,000,000, in each case, shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness for Borrowed Money or
Capitalized Lease, as applicable, shall be required to be made, in each case
prior to the stated maturity thereof as a result of a breach by such Borrower or
such Major Subsidiary (as the case may be) of the agreement or instrument
relating to such Indebtedness for Borrowed Money or Capitalized Lease, as
applicable, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness
for Borrowed Money or Capitalized Lease, as applicable, unless adequate
provision for the payment of such Indebtedness for Borrowed Money or Capitalized
Lease, as applicable, has been made in form and substance satisfactory to the
Required Lenders.

(c) WBA or any of its Major Subsidiaries shall admit in writing its inability to
pay its debts generally as they become due.

Section 7.05. Voluntary Bankruptcy; Appointment of Receiver, Etc. WBA or any of
its Major Subsidiaries shall (a) have an order for relief entered with respect
to it under the Federal bankruptcy laws as now or hereafter in effect, (b) make
an assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it bankrupt

 

93



--------------------------------------------------------------------------------

or insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (e) take any corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.05,
or (f) fail to contest in good faith any appointment or proceeding described in
Section 7.06

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of WBA or any of its Major Subsidiaries, a
receiver, trustee, custodian, examiner, liquidator or similar official shall be
appointed for WBA or any of its Major Subsidiaries or any Substantial Portion of
its Property, or a proceeding described in Section 7.05(d) shall be instituted
against WBA or any of its Major Subsidiaries, and such appointment continues
undischarged, or such proceeding continues undismissed or unstayed, in each
case, for a period of sixty (60) consecutive days.

Section 7.07. Judgments. WBA or any of its Major Subsidiaries shall fail within
sixty (60) days to pay, bond or otherwise discharge one or more judgments or
orders for the payment of money (except to the extent covered by independent
third party insurance and as to which the insurer has not disclaimed coverage)
in excess of the Requisite Amount (or the equivalent thereof in currencies other
than Dollars) in the aggregate, which judgment(s), in any such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith.

Section 7.08. Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of
all Plans would reasonably be expected to result in a material adverse effect on
the financial condition, results of operations, business or Property of WBA and
its Subsidiaries taken as a whole; (ii) the present value of the unfunded
liabilities to provide the accrued benefits under all Foreign Pension Plans in
the aggregate would reasonably be expected to result in a material adverse
effect on the financial condition, results of operations, business or Property
of WBA and its Subsidiaries taken as a whole; or (iii) any Reportable Event
shall occur in connection with any Plan and such Reportable Event would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of WBA and its
Subsidiaries taken as a whole.

Section 7.09. Other ERISA Liabilities. WBA, any Subsidiary or any other member
of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability or become obligated
to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
WBA, any Subsidiary or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), would reasonably be
expected to result in a material adverse effect on the financial condition,
results of operations, business or Property of WBA and its Subsidiaries taken as
a whole.

 

94



--------------------------------------------------------------------------------

Section 7.10. Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or WBA contests in any manner the validity or enforceability of any Loan
Document; or WBA denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan Document
for any reason other than as expressly permitted hereunder or thereunder.

Section 7.11. Guarantees. So long as any Wholly-Owned Subsidiary of WBA is a
Designated Borrower, the Parent Guarantee in respect of such Designated Borrower
shall for any reason cease (other than in accordance with the terms hereof) to
be valid and binding on WBA, or WBA shall so state in writing.

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01. Acceleration, Etc. If any Default described in Section 7.05 or
7.06 occurs, the obligations of the Lenders to make Revolving Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions hereunder shall
automatically terminate, the Obligations of each Borrower shall immediately
become due and payable and each Borrower shall automatically be obligated to
Cash Collateralize its L/C Obligations (in an amount equal to the then
outstanding amount thereof), in each case without any election or action on the
part of the Administrative Agent or any Lender. If any other Default occurs, the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) may terminate or suspend (in whole or in part) the obligations of the
Lenders to make Revolving Loans and the obligation of the L/C Issuers to make
L/C Credit Extensions hereunder, declare the Obligations of each Borrower to be
due and payable (in whole or in part), or require each Borrower to Cash
Collateralize its L/C Obligations (in an amount equal to the then outstanding
amount thereof), whereupon such Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive. Promptly upon any acceleration of
the Obligations, the Administrative Agent will provide each Borrower with notice
of such acceleration.

 

95



--------------------------------------------------------------------------------

If, within thirty (30) days after acceleration of the maturity of the
Obligations of each Borrower or termination of the obligations of the Lenders to
make Revolving Loans and the obligations of the L/C Issuers to make L/C Credit
Extensions hereunder as a result of any Default (other than any Default as
described in Section 7.05 or 7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to each Borrower, rescind and annul such acceleration and/or
termination.

Section 8.02. Amendments. Subject to the provisions of this Article 8 and except
as otherwise specified herein, the Required Lenders (or the Administrative Agent
with the consent in writing of the Required Lenders) and WBA may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders, WBA or the Borrowers hereunder or thereunder or waiving any Default
hereunder or thereunder; provided, however, that no such supplemental agreement
shall:

(a) Extend the final maturity of any Revolving Loan or L/C Borrowing, of any
Lender or forgive all or any portion of the principal amount thereof payable to
any Lender, or reduce the rate or extend the scheduled time of payment of
interest or fees thereon (other than a waiver of the application of the default
rate of interest pursuant to Section 2.11 hereof) payable to any Lender, without
the consent of each Lender affected thereby.

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.19 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby. For the
sake of clarity, the addition of a term loan or increased or additional
revolving credit facility or an extension of the maturity of a portion of the
revolving credit facility and similar modifications shall be permitted with the
consent of the Required Lenders and the Lenders agreeing to participate in the
new facility or to increase the amount of their commitment or extend the
maturity of their Revolving Loans.

(c) Extend the Facility Termination Date as it applies to any Lender (other than
as expressly permitted by the terms of Section 2.02(b)), or increase the amount
or otherwise extend the term of the Commitment of any Lender hereunder (other
than as expressly permitted by the terms of Section 2.01(b)) without the consent
of each Lender affected thereby.

(d) Permit any Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.07 without the consent of all Lenders.

 

96



--------------------------------------------------------------------------------

(e) Release, other than in accordance with the terms hereof, all or
substantially all of the value of any guarantee of the Obligations (including
the Parent Guarantee) or all or substantially all of the collateral, if any,
securing the Obligations, without the consent of all Lenders.

(f) Amend the definition of “Foreign Currency”, Section 1.05 or Section 2.22
without the consent of all Lenders.

(g) Amend this Section 8.02 without the consent of all Lenders.

provided further, that (i) no amendment of any provision of this Agreement
relating to any Agent shall be effective without the written consent of such
Agent; (ii) no amendment, waiver or consent shall, unless in writing and signed
by the L/C Issuers in addition to the Lenders required above, affect the rights
or duties of the L/C Issuers under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, (iv) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by WBA and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
(including, without limitation, amendments, supplements or waivers to any of
documents executed by WBA or any Subsidiary in connection with this Agreement if
such amendment, supplement or waiver is delivered in order to cause such related
documents to be consistent with this Agreement and the other Loan Documents) and
(v) the Administrative Agent and the Borrower may, enter into amendments or
modifications to this Agreement or enter into additional documentation as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 3.07(b) in
accordance with the terms of Section 3.07(b). Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, (it being specifically
understood and agreed that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (A) the Commitment of such Lender may not be increased or extended without
the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

97



--------------------------------------------------------------------------------

Section 8.03. Preservation of Rights. No delay or omission of the Lenders, the
L/C Issuers or Agents to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Revolving Loan or any L/C Credit
Extension notwithstanding the existence of a Default or Unmatured Default or the
inability of the applicable Borrower to satisfy the conditions precedent to such
Revolving Loan or L/C Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative Agent with the consent of, the requisite
number of Lenders required pursuant to Section 8.02, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agents and the Lenders until all of the Obligations have been paid in full.

ARTICLE 9

GENERAL PROVISIONS

Section 9.01. Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent, each
Lender and the L/C Issuer, regardless of any investigation made by the
Administrative Agent, any Lender or the L/C Issuer or on their behalf and
notwithstanding that the Administrative Agent, any Lender or the L/C Issuer may
have had notice or knowledge of any Default at the time of any Advance or L/C
Credit Extension, and shall continue in full force and effect as long as any
Revolving Loan, Letter of Credit or any other Obligation hereunder (other than
any contingent indemnification obligations for which no claim has been made)
shall remain unpaid or unsatisfied.

Section 9.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
any Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04. Entire Agreement. The Loan Documents, together with the Fee Letter
and the Commitment Letter, embody the entire agreement and understanding among
the Borrowers, the Agents, the Lenders and the L/C Issuers party thereto and
supersede all prior agreements and understandings among the Borrowers, the
Agents, the Lenders and the L/C Issuers, as applicable, relating to the subject
matter thereof.

 

98



--------------------------------------------------------------------------------

Section 9.05. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders and the L/C Issuers hereunder are several and not
joint and no Lender or the L/C Issuer shall be the partner or agent of any other
(except to the extent to which the Agents are authorized to act as such). The
failure of any Lender or L/C Issuer to perform any of its obligations hereunder
shall not relieve any other Lender or L/C Issuer from any of its obligations
hereunder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 12.01(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Lenders and the L/C Issuers)
any legal or equitable right, remedy or claim under or by reason of this
Agreement; provided, however, that the parties hereto expressly agree that each
Arranger shall enjoy the benefits of the provisions of Sections 2.05(b), 9.06,
9.09 and 10.07 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.

Section 9.06. Expenses; Indemnification. (a) Costs and Expenses. WBA shall
reimburse (i) all reasonable and documented out-of-pocket expenses incurred by,
without duplication, the Administrative Agent, the Lead Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of a single counsel for the Administrative Agent and the Lead Arrangers), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers, the Lenders or the L/C Issuer (including the reasonable fees, charges
and disbursements of a single counsel (and to the extent reasonably determined
to be necessary, one local counsel and one regulatory counsel in any applicable
jurisdiction) for the Administrative Agent, the Lead Arrangers, the Lenders and
the L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Revolving Loans
made and Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans or Letters of Credit.

 

99



--------------------------------------------------------------------------------

(b) Indemnification by WBA. WBA shall, or shall cause the applicable Borrower
to, indemnify the Administrative Agent (and any sub-agent thereof), each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and the
reasonable and documented out-of-pocket legal and other related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), in each case, to the extent arising out of any investigation,
litigation, claim or proceeding in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.05), (ii) any
Revolving Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned, leased or operated by WBA or any of its Subsidiaries, or any
Environmental Liability related in any way to WBA or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or its
Related Parties, (y) a material breach of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document or (z) a dispute
among two or more Lenders not arising from any act or omission of the Borrowers
or their Subsidiaries hereunder (but not including any such dispute that
involves a Lender to the extent such Lender is acting in a different capacity
(i.e., the Administrative Agent or a Lead Arranger) under any Loan Document).
This Section 9.06(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that WBA for any reason fails to
indefeasibly pay any amount required under subsection (a) of this Section or WBA
for any reason fail to indefeasibly pay or cause to be paid any amount required
under subsection (b) of this Section, in each case, to be paid to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related

 

100



--------------------------------------------------------------------------------

Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.17(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Loan or Letter of
Credit or the use of the proceeds thereof (it being agreed that WBA’s indemnity
and contribution obligations set forth in this Section 9.06 shall apply in
respect of any special, indirect, consequential or punitive damages that may be
awarded against any Indemnitee in connection with a claim by a third party
unaffiliated with the Indemnitee). No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties or a material
breach of such Indemnitee’s or its Related Parties’ obligations hereunder or
under any other Loan Document, in each case, as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitment and the repayment, satisfaction or
discharge of all the other Obligations.

Section 9.07. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

 

101



--------------------------------------------------------------------------------

Section 9.08. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. Without limiting the foregoing provisions of this Section 9.08,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 9.09. Nonliability of Lenders. The relationship between each Borrower on
the one hand and the Lenders, the L/C Issuer and the Agents on the other hand
shall be solely that of borrower and lender. None of the Agents, the Arranger,
any Lender or the L/C Issuer shall have any fiduciary responsibilities to any
Borrower. None of the Agents, the Arranger, any Lender or the L/C Issuer
undertakes any responsibility to any Borrower to review or inform any Borrower
of any matter in connection with any phase of such Borrower’s business or
operations.

Section 9.10. Confidentiality. Each of the Administrative Agent, the Lenders and
the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives on a confidential
basis (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential and with the Person, to the extent such
compliance is within its control, disclosing such information being responsible
for such compliance), (b) to the extent requested by any state, federal or
foreign authority or examiner regulating banks or banking or otherwise
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that the Administrative Agent and the Lenders, as
applicable, shall, to the extent practicable and not prohibited by applicable
law, give WBA reasonable notice thereof before complying therewith, except to
the extent in connection with an audit or examination conducted by a regulatory
authority having jurisdiction over it or its affiliates, (c) as may be compelled
in a judicial or administrative proceeding or as otherwise required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent, the

 

102



--------------------------------------------------------------------------------

Lenders and the L/C Issuer, as applicable, shall, except with respect to
regulatory audit or examination conducted by accountants or any governmental or
regulatory authority exercising examination or regulatory authority, to the
extent practicable and not prohibited by applicable law, give WBA reasonable
notice thereof before complying therewith, except to the extent in connection
with an audit or examination conducted by a regulatory authority having
jurisdiction over it or its affiliates, (d) to any other party hereto, (e) in
connection with the exercise of any remedies or the enforcement of rights
hereunder or under any other Loan Document, the Commitment Letter or the Fee
Letter in any suit, action or proceeding relating thereto to the extent such
disclosure is reasonably necessary in connection with such suit, action or
proceeding (provided that WBA shall be given notice thereof and a reasonable
opportunity, in each case to the extent reasonably practicable and to the extent
permitted by applicable law, to seek a protective court order with respect to
such Information prior to such disclosure (it being understood that the refusal
by a court to grant such a protective order shall not prevent the disclosure of
such Information thereafter)), (f) subject to the acknowledgment and acceptance
by any such party that such information is being disseminated on a confidential
basis in accordance with the standard syndication process of the Arrangers or
customary market standards for dissemination of such types of information,
subject to customary confidentiality restrictions that are no less restrictive
in any material respect than those in this Section, which shall in any event
require “click through” or other affirmative actions on the part of recipient to
access such information to, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of WBA, (h) in connection with obtaining CUSIP
numbers or (i) to the extent such Information (x) is or becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates from a source, other than any Borrower or its
Affiliates, that is not to such Person’s knowledge subject to any
confidentiality or fiduciary obligation to the Borrowers with respect to such
Information, or to the extent that such information is independently developed
by the Administrative Agent, Lender or L/C Issuer, as applicable, other than as
a result of a breach of this Section.

In addition, on a confidential basis, the Administrative Agent, each Lender and
each L/C Issuer may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent, the L/C
Issuers and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.

 

103



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
WBA or any Subsidiary relating to WBA or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by WBA or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
WBA or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

Section 9.11. Nonreliance. Each of the Lenders and L/C Issuers hereby represents
that it is not relying on or looking to any margin stock (as defined in
Regulation U) as collateral in the extension or maintenance of the credit
provided for herein.

Section 9.12. Disclosure. WBA, each Lender and the L/C Issuer hereby acknowledge
and agree that the Administrative Agent and/or its respective Affiliates and
certain of the other Lenders and/or their respective Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with WBA and its Affiliates.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority. Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article, other than Section 10.06 below, are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither WBA nor any Borrower shall have rights as a third party
beneficiary of any of such provisions (other than as provided in Section 10.06
below). It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

104



--------------------------------------------------------------------------------

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with WBA or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 10.03. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person; provided that the
foregoing shall not relieve the Administrative Agent of its obligations to
comply with the procedures set forth in Section 2.08, including the requirement
to orally confirm the location and number of the applicable Borrower’s account
to which proceeds of an Advance are to be disbursed. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Revolving Loan, or the issuance of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Revolving Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for WBA), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.

Section 10.04. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

105



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to WBA or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article 8) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by WBA, any
Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

106



--------------------------------------------------------------------------------

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct (or breached its material
obligations under the Loan Documents) in the selection of such sub-agents.

Section 10.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
WBA. Upon receipt of any such notice of resignation, the Required Lenders shall
have the right, subject to, so long as no Default or Unmatured Default has
occurred and is continuing, the consent of WBA (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above, subject to, so long as no Default or Unmatured Default has occurred
and is continuing, the consent of WBA (such consent not to be unreasonably
withheld or delayed); provided that if the Administrative Agent shall notify
WBA, the Lenders and any other L/C Issuers that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) except for any indemnity payments or other
amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as

 

107



--------------------------------------------------------------------------------

Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than as provided in Section 3.08 and other
than any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the effective date of its resignation), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by WBA
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between WBA and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.06 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as the L/C Issuer. Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (b) such retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) any successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders and the L/C Issuers acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or L/C Issuer
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders and the L/C Issuers also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or L/C Issuer or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

108



--------------------------------------------------------------------------------

Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arranger or other Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

Section 10.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due to the Administrative Agent.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

 

109



--------------------------------------------------------------------------------

Section 10.10. ERISA. (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, that at least one of the following is and will be
true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, the Arrangers or any of their

 

110



--------------------------------------------------------------------------------

respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

ARTICLE 11

SETOFF

Section 11.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations of such
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.21(a)(ii) and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

 

111



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Revolving Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Revolving Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 unless each of the
Administrative Agent and, so long as no Default under Sections 7.02, 7.05 or
7.06 has occurred and is continuing, WBA otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

112



--------------------------------------------------------------------------------

(A) the prior written consent of WBA (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default under Sections 7.02,
7.05 or 7.06 has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender; provided that (i) no assignment shall result
in any Lender, together with its Affiliates, holding more than 15% of the
Aggregate Commitments at any time without the prior written consent of WBA and
(ii) it shall be deemed “reasonable” for WBA to withhold its consent if the
assignment is to any assignee other than a commercial banking institution with a
credit rating for senior, unsecured, long-term indebtedness for borrowed money
equal to or better than BBB- with S&P and Baa3 with Moody’s;

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the prior written consent of each appropriate L/C Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to any Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

 

113



--------------------------------------------------------------------------------

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of WBA and the Administrative Agent, the Pro Rata
Share of Revolving Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Revolving Loans and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.03, 3.04, 3.05, and 9.06 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

114



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of WBA, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments and
Letter of Credit Commitments of, and principal amounts (and stated interest) of
the Revolving Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and WBA, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender and/or L/C Issuer hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by WBA at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, with the prior written consent
of WBA (such consent not to be unreasonably withheld or delayed), sell
participations to any Person (other than a natural person, Defaulting Lender or
any Borrower or any of its Affiliates or Subsidiaries) (each, a “Participant”)
unless (1) a Default under Sections 7.02, 7.05 or 7.06 has occurred and is
continuing at the time of the sale of such participation or (2) the sale of such
participation is to a Lender; provided that it shall be deemed “reasonable” for
WBA to withhold its consent if the sale of the participation is to any
participant other than a commercial banking institution with a credit rating for
senior, unsecured, long-term indebtedness for borrowed money equal to or better
than BBB- with S&P and Baa3 with Moody’s, in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Revolving Loans (including such Lender’s
participations in L/C Obligations owing to it)); provided, further, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) WBA, each other Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to

 

115



--------------------------------------------------------------------------------

Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, WBA agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.03, 3.04 or 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.01 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.19 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Revolving Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Revolving
Loans, Letters of Credit or its other Obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Commitment, Revolving Loan, Letter of Credit or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.03, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the applicable Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.05 unless such
Participant agrees to comply with Section 3.05 as though it were a Lender (it
being understood that the documentation required under Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

116



--------------------------------------------------------------------------------

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any Lender that is also an L/C Issuer
assigns all of its Commitment and Revolving Loans pursuant to subsection
(b) above, such L/C Issuer may, upon thirty days’ notice to WBA and the Lenders,
resign as L/C Issuer. If such L/C Issuer resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Alternate Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, if any, for such L/C Issuer,
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (2) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of the resigning L/C Issuer with respect to such Letters of Credit.

Section 12.02. Dissemination of Information. WBA authorizes each of the Lenders
and the L/C Issuer to disclose to any Participant or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s or the L/C
Issuer’s, as applicable, possession concerning the creditworthiness of WBA and
its Subsidiaries, including without limitation any information contained in any
reports or other information delivered by WBA pursuant to Section 6.01; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.10 of this Agreement or other provisions at least as restrictive as
Section 9.10 including making the acknowledgments set forth therein.

Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.05(e); provided, that
damages for any breach of this Section 12.03 shall in no event exceed the
reasonable out-of-pocket expenses incurred by Borrower in collecting or
attempting to collect from the Transferee any forms it reasonably requires in
order to determine its withholding and reporting obligations in accordance with
Section 3.05(e) herein.

 

117



--------------------------------------------------------------------------------

ARTICLE 13

NOTICES

Section 13.01. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to WBA or any other Borrower, the Administrative Agent or the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
set forth on Schedule 13.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article 2 if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, WBA or any other Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

 

118



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to WBA, any Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of WBA’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to WBA, any Borrower, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d) Change of Address, Etc. Each of WBA, any Borrower, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by written notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by written
notice to WBA, the Administrative Agent and the L/C Issuers. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to

 

119



--------------------------------------------------------------------------------

which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to WBA or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to rely
and act upon any notices purportedly given by or on behalf of any Borrower so
long as such notices appear on their face to be authentic even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall jointly and severally indemnify the Administrative
Agent, each Lender, the L/C Issuer and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

ARTICLE 14

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

120



--------------------------------------------------------------------------------

Section 14.02. Electronic Execution of Assignments. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Borrowing Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01. Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 15.02. Consent to Jurisdiction. EACH OF WBA, THE OTHER BORROWERS, THE
AGENTS, THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY SUBMITS TO
JURISDICTION OF ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT

 

121



--------------------------------------------------------------------------------

IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN
SHALL LIMIT THE RIGHT OF THE AGENTS, ANY LENDER OR THE L/C ISSUER TO BRING
PROCEEDINGS AGAINST WBA AND/OR ANY OTHER BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY WBA AND/OR ANY OTHER BORROWER,
DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK.

EACH OF WBA, THE OTHER BORROWERS, THE AGENTS, THE LENDERS AND THE L/C ISSUER
HEREBY AGREES FURTHER THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PERSON AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 13.01 AND AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENTS, LENDERS OR L/C ISSUER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 15.03. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

122



--------------------------------------------------------------------------------

Section 15.04. U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies WBA and each other Borrower that pursuant to the
requirements of the U.S. Patriot Act, it is required to obtain, verify and
record information that identifies WBA and each other Borrower, which
information includes the name and address of WBA and each other Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify WBA and each other Borrower in accordance with the U.S.
Patriot Act. WBA and each other Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

Section 15.05. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), WBA and each other Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between WBA and its
Affiliates, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, (B) each of WBA and the Borrowers has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of WBA and the Borrowers is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Arranger and the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for WBA or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger nor any of the Lenders has any
obligation to WBA or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of WBA and its
Affiliates, and neither the Administrative Agent nor the Arranger nor any of the
Lenders has any obligation to disclose any of such interests to WBA or its
Affiliates. To the fullest extent permitted by law, WBA and each other Borrower
hereby agree and covenants that it will not make any claims that it may have
against the Administrative Agent, the Arranger and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

123



--------------------------------------------------------------------------------

Section 15.06. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any applicable
Borrower in the Agreement Currency, such applicable Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such applicable Borrower (or to any other Person who may
be entitled thereto under applicable law).

Section 15.07. Acknowledgment and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

124



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE 16

WBA GUARANTY

Section 16.01. WBA Guaranty. Upon (and subject to) the appointment of a
Designated Borrower and only for so long as there is a Designated Borrower
hereunder, WBA hereby guarantees (the undertaking of WBA contained in this
Article 16 being the “Parent Guarantee”) the punctual payment when due, whether
at stated maturity, by acceleration or otherwise, of all Obligations of each
such Designated Borrower under this Agreement, whether for principal, interest,
fees, expenses or otherwise, which Obligations shall include such indebtedness,
obligations, and liabilities which may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against WBA or any Designated Borrower under any Debtor Relief Laws, and
shall include interest that accrues after the commencement of any proceeding
under any Debtor Relief Laws (such obligations, collectively, being the
“Subsidiary Borrower Obligations”), and any and all expenses (including counsel
fees and expenses) incurred by the Administrative Agent or the Lenders in
enforcing any rights under the Parent Guarantee. The Parent Guarantee is a
guaranty of payment and not of collection. WBA agrees that, as between WBA and
the Administrative Agent, the Subsidiary Borrower Obligations may be declared to
be due and payable for purposes of the Parent Guarantee notwithstanding any
stay, injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards any Designated Borrower and that in the event of a
declaration or attempted declaration, the Subsidiary Borrower Obligations shall
immediately become due and payable by WBA for purposes of the Parent Guarantee.

 

125



--------------------------------------------------------------------------------

Section 16.02. Guaranty Absolute. Upon (and subject to) the appointment of a
Designated Borrower and only for so long as there is a Designated Borrower
hereunder, WBA guarantees that the Subsidiary Borrower Obligations will be paid
strictly in accordance with the terms of this Agreement, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or the Lenders with
respect thereto. The liability of WBA under the Parent Guarantee shall be
absolute and unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement, any Subsidiary Borrower Obligations or any other agreement or
instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary Borrower Obligations, or any other amendment or
waiver of or any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Subsidiary Borrower Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a Subsidiary Borrower Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, WBA or any other Borrower.

The Parent Guarantee shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Subsidiary Borrower
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy or reorganization of a
Designated Borrower or otherwise, all as though such payment had not been made.

Section 16.03. Waivers.

(a) WBA hereby waives promptness, diligence, notice of acceptance and any other
notice with respect to any of the Subsidiary Borrower Obligations and the Parent
Guarantee and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against a Designated
Borrower or any other Person or any collateral.

(b) WBA hereby irrevocably waives any claims or other rights that it may now or
hereafter acquire against any Designated Borrower that arise from the existence,
payment, performance or enforcement of the obligations of WBA under the Parent
Guarantee, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender

 

126



--------------------------------------------------------------------------------

against such Designated Borrower or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from such Designated
Borrower , directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If any amount shall be paid to WBA in violation of the preceding sentence at any
time prior to the later of the payment in full of the Subsidiary Borrower
Obligations and all other amounts payable under the Parent Guarantee and the
Facility Termination Date, such amount shall be held in trust for the benefit of
the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Subsidiary Borrower
Obligations and all other amounts payable under the Parent Guarantee, whether
matured or unmatured, in accordance with the terms of this Agreement and the
Parent Guarantee, or to be held as collateral for any Subsidiary Borrower
Obligations or other amounts payable under the Parent Guarantee thereafter
arising. WBA acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Agreement and the Parent
Guarantee and that the waiver set forth in this Section 16.03(b) is knowingly
made in contemplation of such benefits.

Section 16.04. Continuing Guaranty. Upon (and subject to) the appointment of a
Designated Borrower and only for so long as there is a Designated Borrower
hereunder, the Parent Guarantee is a continuing guaranty and shall (i) remain in
full force and effect until either (x) payment in full of the Subsidiary
Borrower Obligations (including any and all Subsidiary Borrower Obligations
which remain outstanding after the Facility Termination Date) and all other
amounts payable under the Parent Guarantee or (y) such time as there is no
Designated Borrower hereunder, (ii) be binding upon each of WBA and its
successors and assigns, and (iii) inure to the benefit of and be enforceable by
the Lenders, the Administrative Agent and their respective successors,
transferees and assigns.

[Signature Pages Follow]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREENS BOOTS ALLIANCE, INC.

/s/ Claudio Moreno

Name: Claudio Moreno Title:   Authorized Officer

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

    as the Administrative Agent     By:  

/s/ Christopher M. Johnson

    Name: Christopher M. Johnson     Title:   Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

LENDERS:    

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

    as a Lender and an L/C Issuer     By:  

/s/ Christopher M. Johnson

    Name: Christopher M. Johnson     Title:   Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and an L/C Issuer

By:  

/s/ J. Casey Cosgrove

Name: J. Casey Cosgrove Title:   Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender and an L/C Issuer

By:  

/s/ Thomas Foley

Name: Thomas Foley Title:   Managing Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender and an L/C Issuer

By:  

/s/ Ming K. Chu

Name: Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name: Virginia Cosenza Title:   Vice President

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender and an L/C Issuer

By:  

/s/ Donna DeMagistris

Name: Donna DeMagistris Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender and an L/C Issuer

By:  

/s/ Michael King

Name: Michael King Title: Authorized Signatory

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Lender and an L/C Issuer

By:  

/s/ Mark Maloney

Name: Mark Maloney Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender and an L/C Issuer

By:  

/s/ James D. Weinstein

Name: James D. Weinstein Title:   Managing Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as a Lender and an L/C Issuer

By:  

/s/ Darlene Arias

Name: Darlene Arias Title:   Director By:  

/s/ Houssem Daly

Name: Houssem Daly Title:   Associate Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender and an L/C Issuer By:  

/s/ Luca Balestra

Name: Luca Balestra Title:   Managing Director By:  

/s/ Thilo Huber

Name: Thilo Huber Title:   Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender and an L/C Issuer

By:  

/s/ Conan Schleicher

Name: Conan Schleicher Title:   Senior Vice President

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Annie Carr

Name: Annie Carr Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A., NEW YORK BRANCH,

as a Lender

By:  

/s/ William Dention

Name: William Dention Title:   Global Relationship Manager By:  

/s/ Francesco Di Mario

Name: Francesco Di Mario Title:   FVP – Head of Credit

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Joseph M McShane

Name: Joseph M McShane Title:   Vice President

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

NATIONAL WESTMINSTER BANK PLC,

as a Lender

By:  

/s/ Graham Gibson

Name: Graham Gibson Title:   Senior Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender

By:  

/s/ Richard Bernal

Name: Richard Bernal Title:   Head of Client & Credit Group - Americas

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

BANK OF CHINA, CHICAGO BRANCH,

as a Lender

By:  

/s/ Kefei Xu

Name: Kefei Xu Title:   SVP & Branch Manager

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Brian J. Blomeke

Name: Brian J. Blomeke Title:   Senior Vice President

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A., NEW YORK BRANCH,

as a Lender

By:  

/s/ Rita Walz-Cuccioli

Name: Rita Walz-Cuccioli Title:   Executive Director By:  

/s/ Terence Corcoran

Name: Terence Corcoran Title:   Executive Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:  

/s/ Miranda C. Stokes

Name: Miranda C. Stokes Title:   Managing Director

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as a Lender

By:  

/s/ Ben Constable

Name: Ben Constable Title:   MD Syndications

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Lisa DeCristofaro

Name: Lisa DeCristofaro Title:   SVP

[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Annie Dorval

Name: Annie Dorval Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

TO REVOLVING CREDIT AGREEMENT

 

Index Debt Rating

(Moody’s or S&P)

  

Commitment Fee

  

Applicable Margin for Eurocurrency
Loans and Applicable

Letter of Credit Fee Rate

  

Applicable Margin for

Alternate Base Rate Loans

Rating Category 1: ³ A- / A3

   0.080%    0.875%    0.000%

Rating Category 2: BBB+ / Baa1

   0.090%    1.000%    0.000%

Rating Category 3: BBB / Baa2

   0.110%    1.125%    0.125%

Rating Category 4: BBB- / Baa3

   0.150%    1.375%    0.375%

Rating Category 5: £ BB+ / Ba1

   0.225%    1.625%    0.625%

For purposes of the foregoing, “Index Debt Rating” means the rating for senior,
unsecured, long-term Indebtedness for Borrowed Money of WBA that is not
guaranteed by any other person or subject to any other credit enhancement. If
(i) either of Moody’s or S&P shall not have in effect an Index Debt Rating
(other than by reason of the circumstances referred to in the last sentence of
this paragraph), then such rating agency shall be deemed to have established a
rating in Rating Category 5; (ii) the Index Debt Rating established or deemed to
have been established by Moody’s and S&P shall fall within different Rating
Categories, the Applicable Margin, Applicable Commitment Fee Rate and Applicable
Letter of Credit Rate shall be based on the higher of the two ratings, and
(iii) the Index Debt Ratings established or deemed to have been established by
Moody’s and/or S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Margin, Applicable Commitment Fee Rate and Applicable Letter of
Credit Rate shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of Moody’s or S&P shall change, or if
any such rating agencies shall cease to be in the business of rating corporate
debt obligations, WBA and the Revolving Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin, Applicable Commitment Fee Rate and
Applicable Letter of Credit Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

TO REVOLVING CREDIT AGREEMENT

[ON FILE WITH ADMINISTRATIVE AGENT]

 



--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

1. Address of each Borrower:

Attention: Aidan Clare; Senior Vice President and Global Treasurer

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-3593

Fax: 847-315-2678

Aidan.Clare@wba.com

With a copy to:

Attention:

Marco Pagni; Executive Vice President, Global Chief Administrative

Officer and General Counsel

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-2665

Fax: 847-315-3652

Marco.Pagni@wba.com

With a copy to:

Attention:

Claudio Moreno; Vice President, Global Treasury

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-2251

Claudio.Moreno@wba.com

2. Address for the Administrative Agent:

DAILY OPERATIONS CONTACT:

Christopher M. Johnson

Director, Portfolio Manager

Healthcare Group

Wells Fargo Corporate Banking

Phone: 704-715-3446

Emails: chris.johnson4@wellsfargo.com

 



--------------------------------------------------------------------------------

With a copy to:

Heather Laurel

Deal Administrator

Phone: (704) 590-03747

Fax: (844) 879-5899

AgencyServices.Requests@WellsFargo.com

Heather.Laurel@wellsfargo.com

MAILING ADDRESS

301 S. College Street, 14th Floor | Charlotte, NC 28202

MAC: D1053-144

3. Wiring Instructions for the Administrative Agent

USD PAYMENT INSTRUCTIONS:

[                ]

ABA: [                ]

Acct #: [                ]

Acct Name: [                ]

EUR PAYMENT INSTRUCTIONS:

[                ]

SWIFT: [                ]

ACCOUNT NUMBER: [                ]

ATTN: [                ]

GBP PAYMENT INSTRUCTIONS:

[                ]

SWIFT: [                ]

ACCOUNT NUMBER: [                ]

ATTN: [                ]

SWISS FRANC PAYMENT INSTRUCTIONS:

[                ]

SWIFT: [                ]

ACCOUNT NUMBER: [                ]

ATTN: [                ]

YEN PAYMENT INSTRUCTIONS:

[                ]

SWIFT: [                ]

ACCOUNT NUMBER: [                ]

ATTN: [                ]

 